Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 1 of 58 PageID# 194



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                     Norfolk Division

  UNITED STATES OF AMERICA                  )
                                            )
                v.                          )
                                            )
  ROBERT JAMES McCABE                       )
                                            )           CRIMINAL NO. 2:19-cr-171
          and                               )
                                            )
  GERARD FRANCIS BOYLE,                     )
                                            )
                Defendants.                 )



                       Government’s Omnibus Response in Opposition
                             to Defendants’ Pretrial Motions
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 2 of 58 PageID# 195



                                                            Table of Contents
                                                                                                                                            Page


 Argument ........................................................................................................................................ 4

   I.       The indictment properly alleges illicit bribery arrangements that remain unlawful
            under McDonnell. ............................................................................................................... 4

            A.      The indictment properly alleges bribery-related offenses in Counts 1–10. ............... 4

            B.      The indictment sufficiently alleges that the defendants exchanged things of
                    value in return for official acts relating to government contracts. ............................. 6

            C.      Under governing law, the indictment does not need to allege a one-to-one
                    relationship between each thing of value and each official act. .............................. 13

            D.      Boyle’s other arguments in favor of dismissal are not persuasive. ......................... 18

   II.      The indictment properly alleges bribery offenses relating to campaign
            contributions. .................................................................................................................... 19

   III.     Count 11 properly alleges conspiracy to commit money laundering. .............................. 27

            A.      The indictment sufficiently alleges unlawful bribery arrangements based on
                    both personal benefits and campaign contributions. ................................................ 27

            B.      Count 11 does not present a merger problem because bribery and money
                    laundering to conceal bribery are distinct offenses. ................................................ 31

            C.      Boyle’s reliance on the Supreme Court’s decision in Santos is misplaced. ............ 35

   IV. The Court should deny McCabe’s motion in limine to exclude evidence that he
       used campaign contributions for his personal benefit. ..................................................... 37

            A.      McCabe’s personal use of campaign funds is highly relevant evidence of
                    criminal intent. ......................................................................................................... 40

            B.      McCabe does not identify any risk of unfair prejudice arising from the
                    challenged evidence. ................................................................................................ 41

            C.      The evidence is not subject to Rule 404(b)’s limitations on proof of prior bad
                    acts because it is intrinsic to the charged bribery schemes. ..................................... 43

            D.      Alternatively, the proposed evidence is admissible under Rule 404(b). ................. 44

                                                                         2
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 3 of 58 PageID# 196



   V.       The defendants have not satisfied the requirements for obtaining a bill of
            particulars. ........................................................................................................................ 45

   VI. The Court should deny Boyle’s motion to sever. ............................................................. 47

            A.      The indictment charges two distinct bribery schemes. ............................................ 47

            B.      The indictment properly joins counts and defendants. ............................................ 48

            C.      The Court can easily minimize any risk of spillover prejudice. .............................. 54

 Conclusion .................................................................................................................................... 56




                                                                         3
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 4 of 58 PageID# 197



        The defendants have filed pretrial motions seeking to dismiss the pending indictment, to

 limit the government’s trial evidence, to obtain a bill of particulars, and to sever the case. (ECF

 Nos. 34–35, 37–39, 42, 44, 46.) For the reasons appearing below, the Court should deny the

 motions and this matter should proceed to trial.

                                               Argument

 I.     The indictment properly alleges illicit bribery arrangements that remain unlawful
        under McDonnell.

        Both defendants have moved to dismiss the indictment on the assertion that it fails to

 allege an unlawful quid pro quo arrangement within the meaning of McDonnell v. United States,

 136 S. Ct. 2355 (2016). (ECF Nos. 34, 44.) Because the indictment complies with both

 McDonnell and governing Circuit precedent, the Court should deny the motions.

        A.      The indictment properly alleges bribery-related offenses in Counts 1–10.

        To meet the guarantees of the Fifth and Sixth Amendments to the Constitution, an

 indictment is sufficient if it (i) contains the elements of the offense charged, (ii) fairly informs a

 defendant of the charge, and (iii) enables a defendant to plead double jeopardy as a bar to future

 prosecutions for the same offense. See Hamling v. United States, 418 U.S. 87, 117 (1974). An

 indictment that tracks the statutory language is normally sufficient if it contains all the elements

 and is accompanied by a statement of facts that adequately apprises the defendant of the charges

 against him. United States v. Mathis, 932 F.3d 242, 257 (4th Cir.), cert. denied sub nom. Uhuru

 v. United States, 140 S. Ct. 639 (2019); United States v. Palin, 874 F.3d 418, 424 (4th Cir. 2017).

 The indictment easily satisfies these requirements.

        Counts 3–7 charge the defendants with honest-services mail fraud, in violation of

 18 U.S.C. § 1341. Counts 1–2 charge them with conspiracy to commit that offense, in violation

 of 18 U.S.C. § 1349. To commit the substantive offense of honest-services mail fraud, the

                                                    4
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 5 of 58 PageID# 198



 government must prove that (1) a defendant knowingly devised or participated in a scheme to

 defraud the public of its right to the honest services of a public official through bribery, and

 (2) in advancing, furthering, or carrying out the scheme to defraud, the defendant misused the

 mails. See United States v. Pinson, 860 F.3d 152, 168 (4th Cir. 2017) (citing Skilling v. United

 States, 561 U.S. 358, 368 (2010)); United States v. Wynn, 684 F.3d 473, 477–78 (4th Cir. 2012).1

 A conspiracy to commit mail fraud has two elements: “(1) that two or more persons agreed to

 commit [mail] fraud; and (2) that at some time during the conspiracy, the defendant had

 knowledge of the criminal objective of the agreement and willfully joined the conspiracy with

 the intent to further its unlawful purpose.” United States v. Vinson, 852 F.3d 333, 351

 (4th Cir. 2017).

         Count 10 of the indictment charges McCabe with Hobbs Act extortion under color of

 official right, in violation of 18 U.S.C. § 1951, while Counts 8–9 charge McCabe and Boyle with

 conspiracy to commit that offense. The Hobbs Act defines extortion as “the obtaining of

 property from another, with his consent, induced by wrongful use of actual or threatened force,

 violence, or fear, or under color of official right.” 18 U.S.C. § 1951(b)(2). To prove the

 substantive offense of extortion under color of official right, the government “need only show

 that a public official has obtained a payment to which he was not entitled, knowing that the

 payment was made in return for official acts.” United States v. Ocasio, 750 F.3d 399, 409

 (4th Cir. 2014), aff’d, 136 S. Ct. 1423 (2016) (quoting Evans v. United States, 504 U.S. 255, 268



     1
       To convict, the jury must also find that the defendants acted with intent to defraud and that
 the scheme or artifice to defraud involved material misrepresentations or concealment, although
 the Fourth Circuit has not framed these as standalone elements of the offense. See United States
 v. Brandon, 298 F.3d 307, 311 (4th Cir. 2002); United States v. Colton, 231 F.3d 890, 898
 (4th Cir. 2000); see also Kevin F. O’Malley, et al., 2A Fed. Jury Prac. & Instr. § 47:03 (6th ed.
 updated through Feb. 2020).


                                                   5
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 6 of 58 PageID# 199



 (1992)). Thus, Hobbs Act extortion under color of official right is “the rough equivalent

 of ... taking a bribe.” Evans, 504 U.S. at 260 (internal quotation marks omitted). To prove a

 Hobbs Act conspiracy, the government need only show that the defendants agreed to commit

 acts which, if performed, would have satisfied the elements of the substantive offense. United

 States v. Buffey, 899 F.2d 1402, 1403 (4th Cir. 1990); see also Ocasio, 136 S. Ct. at 1429 (“[A]

 defendant may be convicted of conspiring to violate the Hobbs Act based on proof that he

 entered into a conspiracy that had as its objective the obtaining of property from another

 conspirator with his consent and under color of official right.”). No proof of an overt act is

 required. Ocasio, 750 F.3d at 410 n.12.

          Counts 1–10 clearly allege these basic elements, and the defendants’ motions do not

 contend otherwise.2 Instead, the defendants argue that the indictment fails to allege an

 impermissible bribery relationship between McCabe and Conspirator #1 (Counts 1, 3–4, and 8)

 and between McCabe and co-defendant Boyle (Counts 2, 5–7, and 9). For the reasons appearing

 below, this argument is unavailing.

          B.     The indictment sufficiently alleges that the defendants exchanged things of
                 value in return for official acts relating to government contracts.

          To prove a bribery offense against McCabe, the government must establish that he

 “committed or agreed to commit an ‘official act’ in exchange for” a thing of value. McDonnell,

 136 S. Ct. at 2365. Likewise, to prove a bribery offense against Boyle, the government must

 establish that he had the “specific intent to give … something of value in exchange for an official

 act.” United States v. Sun-Diamond Growers of California, 526 U.S. 398, 404–05 (1999). In




     2
         The government addresses the sufficiency of Count 11 separately. See infra Part III.


                                                  6
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 7 of 58 PageID# 200



 other words, the federal bribery laws “prohibit[] quid pro quo corruption—the exchange of a

 thing of value for an ‘official act.’” McDonnell, 136 S. Ct. at 2372.

         On the quid side of the ledger, the indictment alleges a plethora of things of value given

 to McCabe. These include “gifts, food, cash, travel, entertainment, campaign contributions, in-

 kind political donations, and other things of value” given to McCabe by Conspirator #1 and

 Boyle. (Indict. at 3 ¶ 7.) The defendants do not contest that these personal benefits properly

 qualify as things of value under the federal bribery laws.3

         On the quo side of the ledger, the indictment is extremely detailed about McCabe’s

 official acts. More specifically, it lays out two distinct schemes. First, it alleges that

 Conspirator #1 “was the Chief Executive Officer of Company A, a Louisiana-based company

 that provided food services management to the Norfolk City Jail.” (Indict. at 2 ¶ 4.) The

 indictment then alleges that “[f]rom in or about 1994 through in or about December 2016,

 McCabe requested and received free catering, travel, campaign contributions, entertainment, gift

 cards, and personal gifts from Conspirator #1 and, in exchange, McCabe performed specific

 official acts and acts on an as-needed basis related to Company A’s food services contract with


     3
       To be sure, the type of proof varies depending on the nature of the thing of value. In a
 personal-benefit case, the illicit agreement between bribe recipient and bribe payor “need not be
 explicit, and the public official need not specify the means that he will use to perform his end of
 the bargain.” McDonnell, 136 S. Ct. at 2371. In a campaign-contribution case, by contrast, the
 agreement must involve “an explicit promise or undertaking by the official to perform or not to
 perform an official act.” McCormick v. United States, 500 U.S. 257, 273 (1991).

     “Explicit” in this context simply means that the agreement must relate to a “specific
 requested exercise of … official power.” United States v. Siegelman, 640 F.3d 1159, 1171
 (11th Cir. 2011) (quoting Evans, 504 U.S. at 258). So long as the agreement is “clear and
 unambiguous,” United States v. Carpenter, 961 F.2d 824, 827 (9th Cir. 1992), it satisfies the
 explicitness requirement of McCormick. See infra Part II.




                                                    7
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 8 of 58 PageID# 201



 the Norfolk Sheriff’s Office.” (Id. at 4 ¶ 13.)4 Second, the indictment alleges that co-defendant

 Boyle was the CEO of a company that “provide[d] medical services to the inmates of the Norfolk

 City Jail.” (Id. at 2 ¶ 5.) It further alleges that “[s]tarting in or about January 2004 through in or

 about December 2016, McCabe and Boyle engaged in a transactional relationship and a knowing

 course of conduct during which Boyle agreed to give gifts and things of value to McCabe and, in

 exchange for which, McCabe agreed to exercise his official authority to take actions that were

 favorable to Boyle’s company in connection with its medical services contract.” (Id. at 5 ¶ 17.)

         The indictment thus alleges two textbook bribery relationships. In exchange for

 favorable actions taken on City of Norfolk contracts, Conspirator #1 and Boyle gave McCabe

 things of value, including both personal benefits and campaign contributions. The indictment

 then details exactly what those official acts were. As to Company A and Conspirator #1, it

 alleges that McCabe, in his capacity as Sherriff:

         a.     [E]nsured that Company A was selected to serve as the food services
                vendor for the Norfolk City Jail;

         b.     [E]xecuted contracts on behalf of the Norfolk Sheriff’s Office conferring
                financial benefits on Company A;

         c.     [R]epeatedly exercised the options left to his discretion to extend
                Company A’s contract beyond its original term to prevent Company A
                from having to participate in a new RFP;

         d.     [G]ranted Company A [cost of living adjustment] increases and other
                terms that financially benefited Company A; and

         e.     [A]dvocated for and exercised waivers and other contract provisions
                containing favorable terms for Company A.




     4
       While the defendants’ names appear in all capital letters in the indictment, the government
 uses standard capitalization throughout this filing.


                                                     8
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 9 of 58 PageID# 202



 (Indict. at 18 ¶ 8.) The indictment is equally specific as to Boyle and his company, CCS. It

 alleges that McCabe, in his capacity as Sherriff:

        a.      [D]isclosed and directed others to disclose confidential bidding
                information to Boyle and other CCS employees;

        b.      [E]nsured that CCS was selected to serve as the medical services company
                for the Norfolk City Jail;

        c.      [E]xecuted contracts on behalf of the Norfolk Sheriff’s Office conferring
                substantial financial benefits on CCS;

        d.      [R]epeatedly exercised options left to his discretion to extend CCS’s
                contract beyond its original term to prevent CCS from having to
                participate in a new RFP;

        e.      [A]warded staffing cost adjustments to CCS that increased the value of its
                contract;

        f.      [G]ranted [cost of living adjustment] increases and other terms that
                financially benefited CCS;

        g.      [E]xercised waivers and other contract provisions containing favorable
                terms for CCS;

        h.      [A]greed to alter the terms of the contract to decrease CCS’s obligation to
                provide prescription drugs to certain inmates upon their release from the
                Norfolk City Jail; and

        i.      [W]rote numerous letters of reference in support of CCS.

 (Indict. at 21–22 ¶ 16.) These allegations, which are repeated in connection with each

 enumerated count, easily satisfy McDonnell’s definition of what constitutes an official act. (See

 Indict. at 17, 20, 23–28.)

        Under the federal bribery statute, an “official act” is “any decision or action on any

 question, matter, cause, suit, proceeding or controversy, which may at any time be pending, or

 which may by law be brought before any public official, in such official’s official capacity, or in




                                                     9
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 10 of 58 PageID# 203



  such official’s place of trust or profit.” 18 U.S.C. § 201(a)(3).5 McDonnell elaborated on this

  definition in two important ways.

          First, the government “must identify a ‘question, matter, cause, suit, proceeding or

  controversy’ that ‘may at any time be pending’ or ‘may by law be brought’ before a public

  official.” McDonnell, 136 S. Ct. at 2368 (quoting 18 U.S.C. § 201(a)(3)). Those terms “connote

  a formal exercise of governmental power, such as a lawsuit, hearing, or administrative

  determination.” Id. at 2369. That is, they refer to “the kind of thing that can be put on an

  agenda, tracked for progress, and then checked off as complete.” Id. To be pending or

  potentially brought by law before a public official, a question or matter must be “focused” and

  “concrete.” Id.; see also id. at 2372 (describing a qualifying matter as “something specific and

  focused”). Because the federal bribery statute uses the phrase “which may at any time be

  pending, or which may by law be brought before any public official,” 18 U.S.C. § 201(a)(3), the

  matter need not be pending before the public official who is performing the official act. Thus,

  the official involved in the bribery scheme need not have ultimate control over the outcome of

  the question or matter. Instead, “the matter may be pending either before the public official who

  is performing the official act, or before another public official.” McDonnell, 136 S. Ct. at 2369.

          Second, the government must show that the public official “made a decision or took an

  action” on the question or matter. Id. at 2368. While merely “hosting an event, meeting with

  other officials, or speaking with interested parties” does not, standing alone, meet this

  requirement, more overt advocacy can. Id. at 2370. For example, McDonnell clarifies that using



      5
         While the issue is somewhat unsettled, the government accepts for purposes of this
  litigation that the definition of “official act” appearing in § 201(a)(3) applies to honest-services
  mail fraud and Hobbs Act extortion. See McDonnell, 136 S. Ct. at 2365–66 (noting that the
  district court had charged the jury there in accordance with such a rule).


                                                   10
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 11 of 58 PageID# 204



  an official position “to exert pressure on another official to perform an ‘official act,’ or to advise

  another official, knowing or intending that such advice will form the basis for an ‘official act,’”

  qualifies as an official act under the federal bribery statute. Id. at 2372. Additionally, the

  official act need not be the final decision on the question or matter. Rather, it can be “a

  qualifying step, such as narrowing down [a] list of potential research topics” for an official

  government study. Id. at 2370.

         Applying these standards, courts have easily concluded that decisions on procurement

  matters—including both final decisions and “qualifying steps”—are official acts under

  McDonnell. The Fourth Circuit has twice held as much. See United States v. Pinson, 860 F.3d

  152, 168 (4th Cir. 2017) (“Givens’s signing of the contract qualifies as an ‘official act,’ even

  under the more restrictive definition that [McDonnell] recently adopted when interpreting the

  term in a separate bribery statute.”); United States v. Conrad, 760 F. App’x 199, 209

  (4th Cir. 2019) (rejecting the assertion “that facilitating the award of government contracts—and

  then maintaining those contracts—is not a decision or action ‘on’ a question or matter” (citing

  United States v. Repak, 852 F.3d 230, 254 (3d Cir. 2017))). Other courts are in accord. See

  Cordaro v. United States, 933 F.3d 232, 242 (3d Cir. 2019) (“Entering into contracts is ‘a formal

  exercise of governmental power’ that falls ‘within the specific duties of an official’s position.’”

  (quoting McDonnell, 136 S. Ct. at 2369)); United States v. Spellissy, 710 F. App’x 392, 395

  (11th Cir. 2017) (“[C]onduct that involved the awarding of specific government contracts up for

  bid … still meets the definition of ‘official act’ after McDonnell.”); United States v. Skelos, 707

  F. App’x 733, 739 (2d Cir. 2017) (“Using one’s influence as a high ranking state official to push

  through county legislation and to bestow a county-issued contract are indisputably formal

  exercises of governmental power constituting official acts under McDonnell.”); Miserendino v.



                                                    11
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 12 of 58 PageID# 205



  United States, 307 F. Supp. 3d 480, 490 (E.D. Va. 2018) (concluding “that the awarding of

  contracts, subcontracts, and task orders” is an official act under McDonnell). The indictment’s

  allegations about official acts are therefore sufficient under McDonnell and its progeny.

         To the extent that the defendants argue that the indictment does not allege illicit bribery

  relationships, such an argument is entirely without merit. The indictment unambiguously alleges

  that McCabe, Conspirator #1, and Boyle exchanged things of value in return for official acts,

  which is the core quid pro quo misconduct prohibited by the federal bribery laws. For example,

  the indictment states:

                “In these schemes, McCabe used his official position as the Norfolk Sheriff
                 to enrich himself by soliciting things of value including, but not limited to,
                 gifts, food, cash, travel, entertainment, campaign contributions, in-kind
                 political donations, and other things of value from Conspirator #1, Boyle,
                 and other individuals with interests connected to the Norfolk Sheriff’s office
                 and the City of Norfolk. In exchange for these items, McCabe agreed to
                 perform and performed official actions, including certain specific official
                 actions and other official actions on an as-needed basis to benefit Boyle,
                 Conspirator #1, and others.” (Indict. at 3 ¶ 7.)

                “After McCabe disclosed confidential bid information to Conspirator #1,
                 the conspirators established an illegal quid pro quo relationship. From in
                 or about 1994 through in or about December 2016, McCabe requested and
                 received free catering, travel, campaign contributions, entertainment, gift
                 cards, and personal gifts from Conspirator #1 and, in exchange, McCabe
                 performed specific official acts and acts on an as-needed basis related to
                 Company A’s food services contract with the Norfolk Sheriff’s Office.”
                 (Id. at 4 ¶ 13.)

                “Starting in or about January 2004 through in or about December 2016,
                 McCabe and Boyle engaged in a transactional relationship and a knowing
                 course of conduct during which Boyle agreed to give gifts and things of
                 value to McCabe and, in exchange for which, McCabe agreed to exercise
                 his official authority to take actions that were favorable to Boyle’s company
                 in connection with its medical services contract.” (Id. at 5 ¶ 17.)

  These formulations, which expressly describe quid pro quo corruption, are more than sufficient

  to allege offenses related to bribery. See United States v. Jennings, 160 F.3d 1006,


                                                  12
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 13 of 58 PageID# 206



  1019 (4th Cir. 1998) (explaining that “a court need not resort to Latin to … explain that the

  defendant must have intended for the official to engage in some specific act (or omission) or

  course of action (or inaction) in return for the charged payment”); see also United States v. Giles,

  246 F.3d 966, 973 (7th Cir. 2001) (affirming jury instruction where, “although the magic

  words quid pro quo were not uttered, a simplified version of the concept, the idea that ‘you get

  something and you give something,’ was”).

         Nor is it necessary to allege that the defendants’ quid pro quo arrangements were

  expressed aloud or in writing. Instead, “[s]uch an intent may be established by circumstantial

  evidence.” Jennings, 160 F.3d at 1014 (citing United States v. Massey, 89 F.3d 1433, 1439

  (11th Cir. 1996); United States v. Biaggi, 909 F.2d 662, 684 (2d Cir.1990)); see also United

  States v. Hamilton, 701 F.3d 404, 409 (4th Cir. 2012) (explaining that bribery-related intent “can

  be implied—and it is the jury’s role to make such factual inferences” (citing United States v.

  Engle, 676 F.3d 405, 418 (4th Cir. 2012))).

         Accordingly, the indictment sufficiently alleges unlawful bribery relationships.

         C.      Under governing law, the indictment does not need to allege a one-to-one
                 relationship between each thing of value and each official act.

         The defendants’ main attack on the indictment is to contend that it fails to tie specific

  personal benefits or campaign contributions to particular official acts. The defendants’ proffered

  requirement—a one-to-one relationship between each thing of value and each official act—flatly

  contravenes governing precedent.

         Courts have long recognized that bribery can arise through a course of conduct wherein

  both the bribe payor and the bribe recipient understand that things of value are being exchanged

  for official acts. Courts sometimes refer to this as the “stream of benefits” or “as opportunities



                                                   13
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 14 of 58 PageID# 207



  arise” method of committing bribery. These sorts of quid pro quo relationships were unlawful

  before McDonnell and they remain illegal today.

         The key case in this Circuit is United States v. Jennings, 160 F.3d 1006 (4th Cir. 1998).

  There, the Court expressly held that “[t]he quid pro quo requirement is satisfied so long as the

  evidence shows a course of conduct of favors and gifts flowing to a public official in exchange

  for a pattern of official actions favorable to the donor.” Id. at 1014 (internal quotation marks

  omitted). Jennings further clarified that “the government need not show that the defendant

  intended for his payments to be tied to specific official acts.” Id. The Fourth Circuit has

  continued to adhere to Jennings in subsequent cases. See United States v. Jefferson, 674 F.3d

  332, 359 (4th Cir. 2012), as amended (Mar. 29, 2012) (“[I]t would be impossible—and it is

  unnecessary—to link every dollar paid to one of the Jefferson family companies to a specific

  meeting, letter, trip, or other action by Jefferson to fulfill his end of a corrupt bargain.”); United

  States v. Quinn, 359 F.3d 666, 673 (4th Cir. 2004).

         The Fourth Circuit’s approach to stream-of-benefits bribery in Jennings has become the

  consensus approach in the courts of appeals. See, e.g., United States v. McDonough, 727 F.3d

  143, 154 (1st Cir. 2014) (citing Jennings); United States v. Terry, 707 F.3d 607, 612

  (6th Cir. 2014) (“The agreement between the public official and the person offering the bribe

  need not spell out which payments control which particular official acts.”); United States v.

  Rosen, 716 F.3d 691, 700 (2d Cir. 2013) (“Once the quid pro quo has been established, ... the

  specific transactions comprising the illegal scheme need not match up this for that.”); United

  States v. Ciavarella, 716 F.3d 705, 730 (3d Cir. 2013) (proof of bribery “does not require that

  each quid, or item of value, be linked to a specific quo, or official act” (quoting United States v.

  Wright, 665 F.3d 560, 568 (3d Cir. 2012), as amended (Feb. 7, 2012))); United States v. Redzic,



                                                    14
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 15 of 58 PageID# 208



  627 F.3d 683, 692 (8th Cir. 2011) (“[T]he government must present evidence of a quid pro quo,

  but an illegal bribe may be paid with the intent to influence a general course of conduct. It was

  not necessary for the government to link any particular payment to any particular action

  undertaken by [the defendant].” (citing Jennings)); United States v. Whitfield, 590 F.3d 325, 353

  (5th Cir. 2009) (stating that “the overwhelming weight of authority from this court and our sister

  circuits supports the conclusion that the law does not require” a one-to-one linkage between

  payments and official acts (citing Jennings)); United States v. Kincaid-Chauncey, 556 F.3d 923,

  943 (9th Cir. 2009) (citing Jennings).

          Given the overwhelming weight of this authority, the defendants’ challenge to the

  indictment can only succeed if McDonnell somehow changed the governing law. It did not. In

  the first place, McDonnell itself involved a stream-of-benefits fact pattern, yet McDonnell

  reiterated that “the public official need not specify the means that he will use to perform his end

  of the bargain.” 136 S. Ct. at 2371.6 What’s more, before McDonnell, the Supreme Court had

  favorably cited stream-of-benefits cases from other circuits. See Skilling, 561 U.S. at 413 (citing

  United States v. Ganim, 510 F.3d 134, 147–49 (2d Cir. 2007) (Sotomayor, J.); Whitfield,

  590 F.3d at 352–53; United States v. Kemp, 500 F.3d 257, 281–86 (3d Cir. 2007)). Notably, all

  three of these cases favorably referenced the Fourth Circuit’s opinion in Jennings. See Ganim,

  510 F.3d at 148; Whitfield, 590 F.3d at 350; Kemp, 500 F.3d at 282. In light of this doctrinal

  history, it would be strange for the Supreme Court to have invalidated a pervasive type of bribery


      6
        McDonnell further stated that a jury may find a public official guilty of a bribery offense
  where “the public official agreed to perform an ‘official act’ at the time of the alleged quid pro
  quo.” 136 S. Ct. at 2371 (emphasis added). The indefinite article reinforces the conclusion that
  there need not be a one-to-one linkage between each payment and each act. Cf. McFadden v.
  United States, 135 S. Ct. 2298, 2304 (2015) (“When used as an indefinite article, ‘a’ means
  ‘[s]ome undetermined or unspecified particular.’” (quoting Webster’s New International
  Dictionary 1 (2d ed. 1954))).


                                                   15
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 16 of 58 PageID# 209



  prosecution entirely without comment. Instead, the fact “[t]hat Justice Sotomayor, who authored

  [Ganim], joined the Court in McDonnell further weakens [the] argument that McDonnell silently

  overruled the stream of benefits theory of bribery.” United States v. Menendez, 291 F. Supp. 3d

  606, 616 (D.N.J. 2018). Because McDonnell nowhere indicates that the specific official act to be

  performed must be identified at the time the corrupt bargain is struck, the Fourth Circuit’s

  opinion in Jennings remains binding and stream-of-benefits bribery remains unlawful. See

  Tatum v. RJR Pension Inv. Comm., 855 F.3d 553, 560 n.5 (4th Cir. 2017) (reiterating that a panel

  opinion is binding absent an intervening change in the law announced by the Supreme Court or

  an en banc sitting of the Circuit).

         Against this backdrop, four courts of appeals have re-affirmed the viability of stream-of-

  benefits bribery prosecutions post-McDonnell. See United States v. Silver, — F.3d —, 2020 WL

  284426, at *12 (2d Cir. Jan. 21, 2020) (rejecting the claim “that the ‘as the opportunities arise’

  theory of bribery does not survive McDonnell”); Woodward v. United States, 905 F.3d 40, 46

  (1st Cir. 2018) (“[T]o convict Woodward, the government did not need to prove a tight nexus

  between any particular gratuity and a specific official act.”); United States v. Suhl, 885 F.3d

  1106, 1115 (8th Cir.), cert. denied, 139 S. Ct. 172 (2018) (“We have explained that it is ‘not

  necessary for the government to link any particular payment to any particular action undertaken

  by’ the government agent, and the bribe ‘may be paid with the intent to influence a general

  course of conduct.’” (quoting Redzic, 627 F.3d at 692)); United States v. Repak, 852 F.3d 230,

  251 (3d Cir. 2017) (“[I]t is sufficient if the public official understands that he is expected, as a

  result of the payment, to exercise particular kinds of influence or to do certain things connected

  with his office as specific opportunities arise.” (quoting United States v. Bradley, 173 F.3d 225,

  231 (3d Cir. 1999))). Numerous district courts are in accord. See United States v. Gordon,



                                                    16
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 17 of 58 PageID# 210



  No. 1:17-cr-354 (MHC), 2018 WL 3067739, at *6 (N.D. Ga. June 21, 2018); United States v.

  Skelos, No. 15-cr-317 (KMW), 2018 WL 2849712, at *3 (S.D.N.Y. Jun. 8, 2018); Miserendino,

  307 F. Supp. 3d at 494; Menendez, 291 F. Supp. 3d at 613–16; United States v. Mangano,

  No. 16-cr-540 (JMA), 2018 WL 851860, at *4 (E.D.N.Y. 2018); United States v. Percoco,

  No. 16-cr-776 (VEC), 2017 WL 6314146, at *4–5 (S.D.N.Y. 2017).

         In fairness to the defendant, the Second Circuit’s recent opinion in Silver interpreted

  McDonnell to require a certain degree of specificity about the “particular kinds” of official acts

  involved in a quid pro quo relationship. See Silver, 20 WL 284426, at *13 (quoting Ganim,

  510 F.3d at 144). On this view, it is not enough for an official to agree to “to take [some or any]

  official action” in exchange for a thing of value; instead, the official must agree “to take official

  action on a specific and focused question or matter.” Id. at *20–21.

         Setting aside whether Silver’s gloss on McDonnell is correct—a point the government

  does not concede—Silver does not help the defendant get to his desired destination. The

  indictment in this case does not allege an open-ended agreement under which McCabe would

  complete some unspecified official act. Instead, the indictment is crystal-clear that McCabe’s

  illicit arrangements with Conspirator #1 and with Boyle related to just two procurements—a

  contract for food services and a contract for medical services at the Norfolk jail (as well as

  various modifications to, and extensions of, those same contracts). These are precisely the types

  of narrow, particularized matters that, even on Silver’s somewhat aggressive reading of

  McDonnell, properly support a bribery charge. See id. at *23 & n.22 (characterizing an illicit

  agreement relating to tax abatement and rent stabilization programs, as opposed to “real estate

  legislation” writ large, as sufficiently “particular” to satisfy McDonnell).




                                                    17
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 18 of 58 PageID# 211



          D.      Boyle’s other arguments in favor of dismissal are not persuasive.

          In light of these authorities, the indictment sufficiently alleges unlawful quid pro quo

  bribery relationships. To the extent that Boyle’s brief (ECF No. 45) makes additional arguments

  attacking the sufficiency of the indictment on McDonnell grounds, those claims are unavailing.

          To begin, Boyle asserts that the indictment charges him with bribery offenses based on a

  series of acts “regardless of if he would have done [them] anyway, or if [they were] in the best

  interests of the Norfolk Sheriff’s Office or the City of Norfolk.” (ECF No. 45 at 1.) Neither of

  these critiques—which, in any event, the government believes will be inconsistent with the

  evidence at trial—amounts to a defect in the indictment. See Quinn, 359 F.3d at 675 (approving

  jury instruction that “[i]t is not a defense [to bribery] that the official act sought to be influenced

  would have been done anyway regardless of the fact that the bribe was received or accepted”);

  United States v. Miller, 340 F.2d 421, 424 (4th Cir. 1965) (“It is immaterial whether the official

  action which the briber seeks to influence is right or wrong, in the sense that it is expected to

  result in pecuniary injury to the Government or that it calls upon the bribe recipient to do

  something other [than] what he is legally obligated to do.”).

          Likewise, Boyle contends that the indictment “risks criminalizing ‘the traditional

  business practice of promoting a favorable business climate by entertaining and doing favors for

  potential customers.’” (ECF No. 45 at 12 (quoting United States v. Arthur, 544 F.2d 730, 734

  (4th Cir. 1976)).) The government agrees that good will gifts are not bribes, Jennings, 160 F.3d

  at 1013–14, and has no objection to so instructing the jury. But the indictment does not allege

  that the defendants exchanged good will gifts. Instead, it alleges that Conspirator #1 and Boyle

  gave McCabe things of value in exchange for McCabe’s actions on Norfolk contracts—a course




                                                    18
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 19 of 58 PageID# 212



  of conduct so clearly forbidden that McCabe took steps to conceal it from Norfolk’s citizens.

  (See Indict. at 19 ¶ 10, 22 ¶ 18.)

           In short, this is not a case where the indictment rests on some exotic theory of criminal

  liability. Instead, the indictment alleges two straightforward schemes by which Conspirator #1

  and Boyle lined McCabe’s pockets, and filled his campaign coffers, in exchange for favorable

  treatment on government contracts. These are classic, run-of-the-mill bribery arrangements.

  The indictment then supplements the allegations in the charged counts with sixteen additional

  pages of background information, laying out in great detail exactly what benefits were provided

  to McCabe and what official acts he undertook in return. Because the indictment sufficiently

  alleges honest-services mail fraud and Hobbs Act extortion under color of official right, the

  Court should deny the defendants’ motions to dismiss it on McDonnell grounds.

  II.      The indictment properly alleges bribery offenses relating to campaign contributions.

           Both defendants move to strike any allegations in the indictment relating to campaign

  contributions. (ECF Nos. 38, 42.) These motions are without merit. In McCormick v. United

  States, 500 U.S. 257 (1991), the Supreme Court, noting that campaign contributions are a

  necessary part of the American political process, held that the Hobbs Act, 18 U.S.C. § 1951, did

  not apply to a series of campaign contributions that were made as a general expression of support

  and expectation that a state senator would sponsor certain legislation. However, as stated by the

  Court:

           This is not to say that it is impossible for an elected official to commit extortion in
           the course of financing an election campaign. Political contributions are of course
           vulnerable if induced by the use of force, violence, or fear. The receipt of such
           contributions is also vulnerable under the Act as having been taken under color of
           official right, but only if the payments are made in return for an explicit promise or
           undertaking by the official to perform or not to perform an official act. In such
           situations the official asserts that his official conduct will be controlled by the


                                                     19
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 20 of 58 PageID# 213



         terms of the promise or undertaking. This is the receipt of money by an elected
         official under color of official right with the meaning of the Hobbs Act.

  500 U.S. at 273 (emphasis added).

         Accordingly, a bribery charge can be premised on a political contribution, provided there

  is an explicit quid pro quo. The requirement of an explicit quid pro quo, as set forth by the

  Supreme Court in McCormick, is meant to assure that legitimate campaign contributions long

  held to be part of the political process—for example, payments made by a donor to a public

  official as a general expression of support, or with an expectation that the official will continue

  to advocate certain positions and sponsor legislation with which the donor agrees—will not

  subject the public official to criminal prosecution. But the Supreme Court made clear that a

  campaign contribution is indeed a bribe when it is made in exchange for an explicit promise or

  undertaking by a public official to perform or not to perform an official act. As McCormick

  stated, “[t]his formulation defines the forbidden zone of conduct with sufficient clarity.” Id.

         Shortly after McCormick, the Supreme Court reaffirmed this principle in Evans v. United

  States, 504 U.S. 255 (1992), another campaign contribution case, where the Court rejected the

  contention that an affirmative act of inducement by a public official, such as a demand, is an

  element of the offense of extortion “under color of official right” that is prohibited by the Hobbs

  Act. Evans held that the “Government need only show that a public official has obtained a

  payment to which he was not entitled, knowing that the payment was made in return for official

  acts.” Id. at 268.

         Moreover, while the quid pro quo in the case of political contributions must be explicit, it

  does not have to be express. As stated in the recent decision of United States v. Menendez,

  291 F. Supp. 3d 606 (D.N.J. 2018), a case involving charges, among others, of conspiracy to

  commit bribery and honest-services mail fraud against two defendants, including a United States

                                                   20
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 21 of 58 PageID# 214



  Senator, “[w]hile the quid pro quo must be explicit, it need not be express; political contributions

  may be the subject of an illegal bribe even if the terms are not formalized in writing or spoken

  out loud. As this Court has noted, ‘explicit’ refers ‘not to the form of the agreement between the

  payor and payee, but the degree to which the payor and payee were aware of its terms .... ’”

  Id. at 624 (internal citations omitted).

          In United States v. Carpenter, 961 F.2d 824 (9th Cir. 1992), the Ninth Circuit similarly

  addressed the explicitness requirement in cases of bribery based on political contributions,

  making it clear that the explicit quid pro quo need not be express:

          Carpenter argues that the explicitness requirement cannot be met unless an official
          has specifically stated that he will exchange official action for a contribution. We
          disagree. To read McCormick as imposing such a requirement would allow
          officials to escape liability under the Hobbs Act with winks and nods, even when
          the evidence as a whole proves that there has been a meeting of the minds to
          exchange official action for money.

          In our view, what McCormick requires is that the quid pro quo be clear and
          unambiguous, leaving no uncertainty about the terms of the bargain.... This
          understanding need not be verbally explicit. The jury may consider both direct and
          circumstantial evidence, including the context in which a conversation took place,
          to determine if there was a meeting of the minds on a quid pro quo. As we read
          McCormick, the explicitness requirement is satisfied so long as the terms of the
          quid pro quo are clear and unambiguous.

  961 F.2d at 827. And in United States v. Terry, 707 F.3d 607 (6th Cir. 2013), an honest-services

  mail fraud case that involved campaign contributions made to a state judge in exchange for

  official actions, the Sixth Circuit stated that “[a]s most bribery agreements will be oral and

  informal, the question is one of inferences taken from what the participants say, mean and do, all

  matters that juries are fully equipped to assess. Motives and consequences, not formalities, are

  the keys for determining whether a public official entered an agreement to accept a bribe, and the

  trier of fact is quite capable of deciding the intent with which words were spoken or actions



                                                   21
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 22 of 58 PageID# 215



  taken as well as the reasonable construction given to them by the official and the payor.”

  Id. at 613 (internal quotations and citations omitted).

         Notably, Terry also makes clear that the explicit quid pro quo in a bribery case involving

  political contributions can be an undertaking or promise made by the public official to perform

  official acts favorable to the payor as opportunities arise. Id. at 614–15. The Fourth Circuit has

  held that such a stream of benefits is sufficient to satisfy the quid pro quo requirements in

  bribery cases involving public officials. In United States v. Jennings, 160 F.3d 1006

  (4th Cir. 1998), the Court held:

         Bribery requires the intent to effect an exchange of money (or gifts) for specific
         official action (or inaction), but each payment need not be correlated with a specific
         official act. Rather, it is sufficient to show that the payor intended for each payment
         to induce the official to adopt a specific course of action. In other words, the
         intended exchange in bribery can be ‘this for these’ or “these for these,” not just
         “this for that.” Further, it is not necessary for the government to prove that the
         payor intended to induce the official to perform a set number of official acts in
         return for the payments. The quid pro quo requirement is satisfied so long as the
         evidence shows a ‘course of conduct of favors and gifts flowing to a public official
         in exchange for a pattern of official actions favorable to the donor.’ Thus, all that
         must be shown is that payments were made with intent of securing a specific type
         of official action or favor in return. For example, payments may be made with the
         intent to retain the official’s services on an ‘as needed’ basis, so that whenever the
         opportunity presents itself the official will take specific action on the payor’s
         behalf. This sort of ‘I’ll scratch your back if your scratch mine’ arrangement
         constitutes bribery because the payor made payments with the intent to exchange
         them for specific official action.

  Id. at 1014 (emphasis in the original; internal citations and quotations omitted). In United States

  v. Quinn, 359 F.3d 666, 673 (4th Cir. 2004), the Court reaffirmed its decision in Jennings that

  the quid pro quo requirement in a bribery case is satisfied as long as the evidence shows a course

  of conduct involving favors and gifts flowing to a public official in exchange for a pattern of

  official actions favorable to the payor. While the bribes in Jennings and Quinn were not made in

  the context of political contributions, there is no reason why the Fourth Circuit would not


                                                   22
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 23 of 58 PageID# 216



  likewise apply the same principle to such cases—that is, the explicit quid pro quo is satisfied

  when the evidence shows that campaign contributions were made in exchange for a public

  official taking official actions favorable to the payor as opportunities arise. In other words,

  bribery is established when the flow of benefits is “part and parcel of an agreement by the

  beneficiary to perform public acts for the patron.” Terry, 707 F.3d at 615. Otherwise, it would

  result in the illogical conclusion, and contrary to the intent of the Supreme Court in McCormick,

  that such an explicit quid pro quo is permissible under the law.

         The indictment sufficiently alleges an illicit quid pro quo relationship between McCabe

  and Boyle with respect to political contributions.” Rule 7(c)(1) of the Federal Rules of Criminal

  Procedure requires only that an indictment “be a plain, concise and definite written statement of

  the essential facts constituting the offense charged.” As stated by the Supreme Court, “[i]t is

  generally sufficient that an indictment set forth the offense in the words of the statute itself, as

  long as those words of themselves fully, directly, and expressly, without any uncertainty or

  ambiguity, set forth all the elements necessary to constitute the offense intended to be punished.”

  Hamling v. United States, 418 U.S. 87, 117 (1974) (internal quotation omitted). Any general

  description of the offense based on the statutory language must be accompanied with a statement

  of facts and circumstances that will inform the defendant of the specific offense with which he is

  charged.” Id. at 117–18.

         Applying these principles, the Fourth Circuit has held that “[t]o pass constitutional

  muster, an indictment must (1) indicate the elements of the offense and fairly inform the

  defendant of the exact charges and (2) enable the defendant to plead double jeopardy in

  subsequent prosecutions for the same offense.” United States v. Williams, 152 F.3d 294, 299

  (4th Cir. 1998). Accord United States v. Kingrea, 573 F.3d 186, 191 (4th Cir. 2009); United



                                                    23
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 24 of 58 PageID# 217



  States v. Brandon, 298 F.3d 307, 310 (4th Cir. 2002); United States v. Loayza, 107 F.3d 257,

  260–62 (4th Cir. 1997); United States v. Sutton, 961 F.2d 476, 479 (4th Cir. 1992).

          Notably, the government is not required to disclose in an indictment its full theory of the

  case and all of the evidentiary facts to support it. “That is not and never has been required at the

  indictment stage.” Loayza, 107 F.3d at 261 (quoting United States v. Arlen, 947 F.2d 139, 145

  n.7 (5th Cir. 1991)); United States v. Hajecate, 683 F.2d 894, 898 (5th Cir. 1982) (also noting

  that “even a bill of particulars cannot be required to compel revelation of the full theory of the

  case or all of the evidentiary facts”).

          Measured by this standard, it is clear that the indictment in the present case sufficiently

  alleges an illicit quid pro quo relationship between McCabe and Conspirator #1, and between

  McCabe and Boyle, with respect to political contributions. An examination of the relevant

  counts makes this conclusion obvious.

          Count 1 alleges that McCabe, the former Norfolk Sheriff, and Conspirator #1, the Chief

  Executive Officer of a company that provided food services management to the inmates at the

  Norfolk City Jail, conspired to commit honest-services mail fraud, in violation of 18 U.S.C.

  § 1349. Counts 3 and 4 allege substantive honest-services mail fraud violations by McCabe and

  Conspirator #1. Count 8 charges McCabe with conspiring with Conspirator #1 to commit a

  violation of 18 U.S.C. § 1951, the Hobbs Act.

          Each of these counts involving McCabe and Conspirator #1 sets forth the elements of the

  charged offense and incorporates by reference the General Allegations section of the indictment,

  including a section entitled “McCabe’s Quid Pro Quo Relationship with Conspirator #1.”

  Specifically, Paragraph 13 of the General Allegations section lists many things of value,

  including campaign contributions, that McCabe requested and received from Conspirator #1 in



                                                   24
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 25 of 58 PageID# 218



  exchange for which McCabe agreed to exercise his official authority to take actions that were

  favorable to Conspirator #1’s company in connection with the food services contract. Notably,

  the statutory citations at the conclusion of Counts 1, 3, and 4 include a reference to 18 U.S.C.

  § 1346, which states that for purposes of various statutes, including mail fraud and conspiracy to

  commit mail fraud, a “scheme or artifice to defraud” includes “a scheme or artifice to deprive

  another of the intangible right of honest services.” In fact, Count 1 alleges that McCabe and

  Conspirator #1 conspired to devise a scheme and artifice “to defraud the citizens of Norfolk

  through bribery.” Accordingly, it is clear that the indictment sufficiently alleges an illicit quid

  pro quo relationship between McCabe and Conspirator #1 with respect to political contributions.

         Count 2 alleges that McCabe and Boyle, the founder and Chief Executive Officer of

  Correct Care Solutions, a vendor that provided medical services to the inmates at the Norfolk

  City Jail, conspired to commit honest-services mail fraud, in violation of 18 U.S.C. § 1349.

  Paragraph 2 of Count 2 properly sets forth the elements of the offense of mail fraud in 18 U.S.C.

  § 1341 and alleges that McCabe and Boyle conspired to commit that offense. As in Count 1, the

  statutory citations at the conclusion of Count 2 includes a reference to 18 U.S.C. § 1346, which,

  as previously noted, makes it clear that for purposes of various statutes, including mail fraud and

  conspiracy to commit mail fraud, a “scheme or artifice to defraud” includes “a scheme or artifice

  to deprive another of the intangible right of honest services.” In fact, Count 2 alleges that

  McCabe and Boyle conspired to devise a scheme and artifice “to defraud the citizens of Norfolk

  through bribery.”

         There is no doubt, then, that Count 2 properly sets forth the elements of the offense of

  conspiracy to commit honest-services mail fraud and informs the defendants of exactly the

  offense with which they are charged. Again, the underlying facts and circumstances of the



                                                   25
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 26 of 58 PageID# 219



  offense charged in Count 2 are set out in great detail. Paragraph 1 of Count 2 incorporates by

  reference the General Allegations section of the indictment, which includes 63 paragraphs,

  including a section entitled “McCabe’s Quid Pro Quo Relationship with Boyle.” Paragraph 17

  of the General Allegations section lists many things of value, including campaign contributions,

  that Boyle agreed to give to McCabe in exchange for which McCabe agreed to exercise his

  official authority to take actions that were favorable to Boyle’s company in connection with its

  medical services contract. Paragraphs 17–59 meticulously chronicle the alleged illicit

  transactional relationship and knowing course of conduct between the defendants in a manner so

  thorough as to easily enable the defendants to plead double jeopardy in any subsequent

  prosecutions for the same offense.

         Counts 5–7 allege substantive honest-services mail fraud violations by McCabe and

  Boyle. Again, the elements of mail fraud are spelled out, reference is made to 18 U.SC. § 1346

  to include the deprivation of the intangible right of honest services, and the General Allegations

  section of the indictment, including Boyle making political contributions to McCabe, are

  incorporated by reference. Moreover, each of these three counts sets forth a specific mailing in

  furtherance of the scheme. Accordingly, the defendants know exactly the offenses with which

  they are charged in these counts, as well as the underlying facts and circumstances.

         Count 9 charges McCabe with conspiring with Boyle to commit a violation of the Hobbs

  Act, 18 U.S.C. § 1951, essentially by McCabe obtaining property to which he was not entitled

  from Boyle, with Boyle’s consent, under color of official right. The elements of § 1951 are

  properly set forth, and the factual underpinnings are supplied by the incorporation by reference

  of the General Allegations section of the indictment. Accordingly, in this count, as in the others,

  the defendants know exactly the offense with which they are charged and the underlying facts



                                                  26
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 27 of 58 PageID# 220



  and circumstances, including political contributions as a thing of value made by Boyle to

  McCabe.

          Finally, the defendants argue that references to campaign contributions in the indictment

  must be stricken because the phrase “explicit quid pro quo” is not included. This claim is

  misplaced. The indictment properly sets forth the elements of the offenses charged, which as

  noted are conspiracy to commit honest-services mail fraud, honest-services mail fraud,

  conspiracy to obtain property under color of official right, obtaining property under color of

  official right, and conspiracy to commit money laundering. The elements of these offenses are

  precisely and properly stated in the respective counts, and the elements themselves do not, and

  need not, include an explicit quid pro quo with respect to campaign contributions. While the

  government fully recognizes that it must prove an explicit quid pro quo in the case of campaign

  contributions as a thing of value, and the jury will be so instructed, it is not necessary to plead or

  otherwise include that exact phrase in the indictment, as it is simply not an element of any of the

  offenses that are charged. See Jennings, 160 F.3d at 1019 (explaining that “a court need not

  resort to Latin” to explain an illicit bribery relationship).

  III.    Count 11 properly alleges conspiracy to commit money laundering.

          Both defendants move to dismiss Count 11, which alleges that they conspired to commit

  money laundering in violation of 18 U.S.C. § 1956(h). (ECF Nos. 39, 42.) These motions are

  unavailing for the reasons appearing below.

          A.      The indictment sufficiently alleges unlawful bribery arrangements based on
                  both personal benefits and campaign contributions.

          Under 18 U.S.C. § 1956(h), “[a]ny person who conspires to commit any offense defined

  in” the two money-laundering statutes—18 U.S.C. §§ 1956 and § 1957— is guilty of a federal



                                                     27
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 28 of 58 PageID# 221



  crime. Count 11 alleges that McCabe and Boyle conspired to violate § 1956(a)(1)(B)(1), which

  states:

            Whoever, knowing that the property involved in a financial transaction represents
            the proceeds of some form of unlawful activity, conducts or attempts to conduct
            such a financial transaction which in fact involves the proceeds of specified
            unlawful activity … knowing that the transaction is designed in whole or in
            part … to conceal or disguise the nature, the location, the source, the ownership, or
            the control of the proceeds of specified unlawful activity …shall be [guilty of an
            offense against the United States].

  18 U.S.C. § 1956(a)(1)(B)(1). By cross-reference, the phrase “specified unlawful activity”

  includes mail fraud. See 18 U.S.C. § 1956(c)(7)(A) (defining specified unlawful activity by

  cross-reference to offenses listed in 18 U.S.C. § 1961(1)); 18 U.S.C. § 1961(1)(B) (including the

  mail-fraud statute, 18 U.S.C. § 1341).7

            To prove a conspiracy to commit money laundering, the government must show that

  “(1) an agreement to commit money laundering existed between [two] or more persons; (2) the

  defendant knew that the money laundering proceeds had been derived from illegal activity; and

  (3) the defendant knowingly and voluntarily became a part of the conspiracy.” United States v.

  Singh, 518 F.3d 236, 248–49 (4th Cir. 2008) (citing United States v. Alerre, 430 F.3d 681, 693–

  94 (4th Cir. 2005)). It is not necessary to prove that money was actually laundered, nor is it

  necessary to prove that an overt act was committed in furtherance of the conspiracy. Alerre,

  430 F.3d at 693–94.

            The allegations underlying Count 11 relate to a $12,500 campaign contribution that

  Boyle gave to McCabe in April 2016. According to the indictment, while attending McCabe’s



       7
        Count 11 does not state that the specified unlawful activity included Hobbs Act extortion,
  although that offense, too, so qualifies. See 18 U.S.C. § 1961(1)(B) (including the Hobbs Act,
  18 U.S.C. § 1951).


                                                     28
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 29 of 58 PageID# 222



  annual golf tournament, Boyle wrote McCabe a personal check for that amount, but left the “pay

  to the order of line” blank and falsely wrote in the memo line that the check was for

  “consulting.” (Indict. at 13 ¶ 48.) McCabe then immediately handed the check to a confidant—

  identified in the indictment as Conspirator #2—and instructed that person to deposit the check

  into his or her bank account. (Id. ¶ 49.) Conspirator #2 then used the money to reimburse three

  friends for a total in $6,000 in campaign contributions to McCabe and to reimburse, through one

  of his or her companies, an additional $1,500 contribution to McCabe. (Id. ¶¶ 50–54.)

  Conspirator #2 made an additional $2,500 contribution to McCabe through another corporate

  entity. (Id. ¶ 51.) McCabe, meanwhile, never reported the contribution from Boyle in his

  required campaign disclosures. (Id. ¶ 55.) The indictment alleges that McCabe and Boyle

  engaged in this series of transactions “to conceal their bribery relationship.” (Id. at 29 ¶ 8.)

         Both defendants argue that Count 11 is infirm because it does not rest on a proper

  allegation of bribery. This assertion is without merit. For the reasons appearing above, the

  indictment sufficiently alleges that Boyle gave McCabe things of value in exchange for official

  acts favorable to Boyle on a contract for medical services at the Norfolk jail. See supra Part I.

  To the extent that this unlawful quid pro quo arrangement rested on a stream of benefits, at least

  four circuits have concluded that stream-of-benefits bribery remains unlawful following

  McDonnell. See United States v. Silver, — F.3d —, 2020 WL 284426, at *12 (2d Cir. Jan. 21,

  2020); Woodward v. United States, 905 F.3d 40, 46 (1st Cir. 2018); United States v. Suhl, 885

  F.3d 1106, 1115 (8th Cir.), cert. denied, 139 S. Ct. 172 (2018); United States v. Repak, 852 F.3d

  230, 251 (3d Cir. 2017). That conclusion is entirely consistent with governing law in the Fourth

  Circuit. See United States v. Jennings, 160 F.3d 1006, 1014 (4th Cir. 1998).




                                                   29
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 30 of 58 PageID# 223



           To the extent the defendants argue that Count 11 is improper because it fails to allege

  bribery based on campaign contributions, that argument fails as well. As explained above, see

  supra Part II, the indictment complies with the requirements of McCormick v. United States,

  500 U.S. 257 (1991). More specifically, McCormick directs that in cases involving bribery based

  on campaign contributions, there must be proof of “an explicit promise or undertaking by the

  official to perform or not to perform an official act.” Id. at 273. As three circuits have held,

  “explicit” in this context does not mean “express”—that is, spoken aloud or written down—but

  instead means that the agreement must be clear and unambiguous as to its terms. See United

  States v. Siegelman, 640 F.3d 1159, 1171 (11th Cir. 2011); United States v. Blandford, 33 F.3d

  685, 696 (6th Cir. 1994); United States v. Carpenter, 961 F.2d 824, 827 (9th Cir. 1992).8

           The Sixth Circuit’s Blandford opinion is especially instructive, reasoning that “explicit”

  simply means “[n]ot obscure or ambiguous, having no disguised meaning or reservation; [c]lear

  in understanding.” 33 F.3d at 696 n.13 (quoting Explicit, Black’s Law Dictionary (6th ed. 1990))

  (emphasis removed; punctuation modified). The indictment satisfies this definition by alleging a

  clear quid pro quo agreement between Boyle and McCabe regarding one agenda item only—the

  medical-services contract at the Norfolk jail. Nothing further is required.9

           In part, the defendants’ motions argue that proving campaign-contribution bribery

  through a stream of benefits threatens to impinge on the legitimate First Amendment concerns

  identified by McCormick and related cases. See McCormick, 500 U.S. at 272 (cautioning against

  a rule that would “open to prosecution not only conduct that has long been thought to be well



      8
       But see United States v. Ganim, 510 F.3d 134, 142 (2d Cir. 2007) (“[P]roof of an express
  promise is necessary when the payments are made in the form of campaign contributions.”).
      9
          Boyle’s ancillary request for a bill of particulars fails for similar reasons. See infra Part V.


                                                     30
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 31 of 58 PageID# 224



  within the law but also conduct that in a very real sense is unavoidable so long as election

  campaigns are financed by private contributions or expenditures”). And indeed, in a case where

  the purported quid pro quo agreement was wide-ranging or otherwise open-ended, those

  concerns might have merit. But here, the indictment alleges a narrow bribery arrangement

  arising solely from contracts at the Norfolk jail. It also further reifies the specificity of that

  agreement by noting numerous instances in which McCabe corrupted the procurement process in

  order to ensure that benefits derived from official acts flowed to his bribe payors. (See Indict.

  at 3 ¶ 10 (McCabe shared confidential bid information with Conspirator #1); id. at 7 ¶ 22

  (McCabe manipulated a bid-related meeting to conceal his prior relationship with Boyle from his

  colleagues); id. ¶ 23 (McCabe directed an employee to provide confidential bid information to

  Boyle); id. at 10 ¶ 36 (McCabe sent Boyle a draft RFP for a rebid of the medical-services

  contract from his personal email account); id. at 11 ¶ 40 (McCabe directed an employee to

  contact Boyle’s company with confidential bid information after Boyle’s company failed to

  submit the lowest bid).)

          In short, the indictment alleges a quid pro quo, stream-of-benefits arrangement that

  satisfies McCormick’s explicitness requirement. Count 11 therefore rests on solid footing.

          B.      Count 11 does not present a merger problem because bribery and money
                  laundering to conceal bribery are distinct offenses.

          Boyle also argues that Count 11 is defective because the conduct relating to his $12,500

  campaign contribution is not sufficiently distinct from the underlying bribery offense. This

  argument conflates two things that are entirely separate—i.e., an unlawful quid pro quo

  arrangement and efforts taken after the fact to conceal that arrangement through specious

  financial transactions.



                                                     31
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 32 of 58 PageID# 225



         In a merger case, the relevant inquiry turns on whether the specified unlawful activity

  generated proceeds prior to the money laundering and whether the money laundering actually

  involved those criminally-derived proceeds. United States v. Bolden, 325 F.3d 471, 488

  (4th Cir. 2003). The analysis involves both criminally-derived proceeds and financial

  transactions designed to cleanse those proceeds. See United States v. Butler, 211 F.3d 826, 829

  (4th Cir. 2000). And, to be clear, the law does not require that the underlying criminal activity

  be completed before the laundering operation begins. Bolden, 325 F.3d at 487–88. The funds

  are deemed to be criminally derived if they are arise from a completed phase of an ongoing

  offense. Butler, 211 F.3d at 829 (citing United States v. Conley, 37 F.3d 970, 980

  (3d Cir. 1994)). Further, the laundered money can become the proceeds of fraud as soon as it

  enters the hands of members of the scheme. Id. (citing United States v. Morelli, 169 F.3d 798,

  800 (3d Cir. 1999)).

         Boyle’s argument fails because it depends on an incorrect understanding of when a

  bribery transaction is complete. With respect to a bribe recipient, “acceptance of the bribe is the

  violation of the statute.” United States v. Brewster, 408 U.S. 501, 526 (1972). And with respect

  to a bribe payor, “the offer of the bribe is the violation of the statute.” United States v. Ring,

  706 F.3d 460, 467 (D.C. Cir. 2013). These same principles apply to offenses relating to bribery,

  such as honest-service mail fraud and Hobbs Act extortion under color of official right. See, e.g.,

  Evans v. United States, 504 U.S. 255, 268 (1992) (recognizing that the crime of extortion under

  color of official right is “completed at the time when the public official receives a payment in

  return for his agreement to perform specific official acts”); Suhl, 885 F.3d at 1113 (“A payor

  defendant completes the crime[] of honest-services … bribery as soon as he gives or offers

  payment in exchange for an official act, even if the payee does nothing or immediately turns him



                                                    32
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 33 of 58 PageID# 226



  in to law enforcement.”); Ring, 706 F.3d at 467 (“Because bribery does not require the official to

  agree to or actually complete a corrupt exchange, neither does honest-services fraud by

  bribery.”).

         The indictment clearly alleges that the $12,500 contribution underlying Count 11 was

  part and parcel of the defendants’ “bribery relationship” (Indict. at 29 ¶ 8.), that McCabe

  “falsified his campaign filings to conceal” the bribery scheme (id. at 21 ¶ 13), and that

  “McCabe’s campaign financial disclosure forms do not reflect Boyle’s April 2016 campaign

  contribution to McCabe” (id. at 14 ¶ 55). The indictment thus makes plain that the $12,500

  contribution was an unlawful bribe payment from Boyle to McCabe provided in order to obtain

  official acts on the medical-services contract at the Norfolk jail. To put an especially fine point

  on it, shortly after Boyle tendered the $12,500 check to McCabe, he emailed an employee to

  proclaim that “Sherriff McCabe is in a good place with us.” (Id. at 13 ¶ 48.)

         Consistent with the principles outlined above, Boyle and McCabe were guilty of

  committing bribery the moment that the $12,500 check passed from Boyle’s hands into

  McCabe’s on the explicit understanding that it was offered and accepted in exchange for official

  acts. Count 11 charges that McCabe, Boyle, and Conspirator #2 then took the additional step of

  using financial transactions to conceal their bribery relationship. The money-laundering statute

  makes that separate conduct an independently punishable offense.

         Two cases illustrate the point. In United States v. Boscarino, 437 F.3d 634

  (7th Cir. 2006), the Seventh Circuit considered whether concealment of a bribe payment could

  support a money-laundering charge. In answering that question “yes,” the Seventh Circuit

  framed the issue by referencing an earlier case involving a judge who accepted bribe payments in




                                                   33
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 34 of 58 PageID# 227



  relation to pending cases. See id. at 636 (discussing United States v. Murphy, 768 F.2d 1518

  (7th Cir. 1985)). As the Seventh Circuit put it:

         Judge Murphy took money from litigants in cases over which he presided. Doing
         this deprived the public of his honest services. He did not take money from the
         public coffers, but the bribes were “proceeds” of the scheme to defraud, and if he
         had engaged in financial transactions with these proceeds Judge Murphy could have
         been convicted of money laundering as well as the scheme to defraud the public.

  Id. Exactly the same reasoning applies here. By accepting bribes in exchange for official acts on

  government contracts, McCabe deprived the citizens of Norfolk of his honest services. The

  further step of “engag[ing] in financial transactions with these proceeds” to conceal the bribery

  arrangement, id., is a separate crime.

         The Ninth Circuit reached a similar conclusion in United States v. Wilkes, 662 F.3d 524

  (9th Cir. 2011). Wilkes recognized that some financial transactions are so connected to an

  underlying fraud as to make a money-laundering charge duplicative. See id. at 547 (discussing a

  case where “defendants merely allocated the proceeds from a fraudulent sale of property through

  relatively straightforward transactions”). But when a bribery conspirator engages in an “effort to

  disguise the source of [a] kickback,” for example, that person has committed “an additional act

  that is separately punishable” as money laundering. Id. The Ninth Circuit emphasized that

  “taking steps to make funds appear legitimate is the common meaning of the term ‘money

  laundering.’” Id. (quoting Regalado Cuellar v. United States, 553 U.S. 550, 558 (2008)). Thus,

  where a defendant engages in a series of “convoluted” transactions designed to conceal a bribery

  offense, id., he is guilty of a separate crime. That, of course, is precisely what the indictment

  alleges. By funneling Boyle’s $12,500 campaign contribution through at least four straw donors,

  McCabe was able to obtain the benefit of Boyle’s illicit largesse without having to report the

  donation on his campaign disclosures.


                                                     34
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 35 of 58 PageID# 228



         Accordingly, one of the key cases on which Boyle relies, United States v. LaBrunerie,

  914 F. Supp. 340, 343 (W.D. Mo. 1995), is simply inapposite. That case involved two

  defendants who conspired to bribe a city councilman. The district court, accepting a report and

  recommendation from the magistrate judge, dismissed several related money-laundering counts.

  The magistrate judge reasoned that the money-laundering counts charged the defendants with

  concealing the source of the funds used to pay the bribes, as opposed to concealing the funds

  after they were in the control of the bribe recipient. See id. at 347 (noting that “the common

  meaning of the word ‘launder’ is ‘to wash,’ which obviously means to make clean,” and holding

  “that the acts alleged by the indictment make the money dirty, not clean” (footnote omitted)).

  But here, the point of funneling Boyle’s contribution through straw donors was precisely to

  “clean” those contributions in order to make them appear legitimate—i.e., free from the taint of

  the quid pro quo relationship with Boyle.

         In short, because Count 11 charges the defendants with money laundering that is wholly

  separate from the underlying bribery, Boyle’s merger argument fails.

         C.      Boyle’s reliance on the Supreme Court’s decision in Santos is misplaced.

         Boyle also argues that Count 11 violates the merger principles set down by United States

  v. Santos, 553 U.S. 507 (2008). This claim is without merit.

         In the first place, “Congress amended the money-laundering statute in May 2009; that

  amendment effectively overruled Santos, defining proceeds to include ‘gross receipts.’” United

  States v. Simmons, 737 F.3d 319, 324 (4th Cir. 2013) (citing Fraud Enforcement and Recovery

  Act of 2009, Pub. L. No. 111–21, § 2(f)(1), 123 Stat. 1617, 1618 (2009) (codified at 18 U.S.C.

  § 1956(c)(9)). Because the $12,500 campaign contribution underlying Count 11 post-dated this

  amendment by several years, the defendant appears not to be making a true Santos argument but


                                                  35
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 36 of 58 PageID# 229



  rather relying on Santos to reframe his more general point about merger. See, e.g., United States

  v. Abdulwahab, 715 F.3d 521, 531 n.8 (4th Cir. 2013) (noting that “[w]ith ‘proceeds’ now

  specifically defined, the [merger] issue … should not recur in many future cases”).

         In any event, even under the post-Santos case law Boyle’s argument is unavailing.

  Santos considered whether the term “proceeds” in § 1956(a) meant “receipts” or “profit” in the

  context of an illegal gambling business. Id. at 509. Because no single rationale was able to earn

  the votes of five Justices, the Fourth Circuit later deemed Justice Stevens’ concurring opinion to

  be controlling. See United States v. Halstead, 634 F.3d 270, 279 (4th Cir. 2011). On this

  understanding, Santos held that “proceeds” means “net profits” (and not “gross receipts”) in the

  context of illegal gambling activity. Id. at 278. Otherwise, “any crime involving costs would

  automatically become money laundering when the money received from the crime was used to

  pay expenses.” Id. Thus, other criminal offenses could present a merger problem under Santos

  “when the illegal activity include[d] money transactions to pay for the costs of the illegal

  activity.” Id. at 279. But in a case like this, where the illegal activity generated proceeds before

  the money-laundering transactions occurred, no such merger problem exists.

         The facts of Halstead are instructive. The defendant there fraudulently billed insurance

  companies for non-legitimate services for patients. 634 F.3d at 279. More specifically, he used

  a medical corporation under his control to complete the fraudulent billing, and the insurance

  companies and healthcare providers then paid the claims back to his corporation. Id. at 272–73.

  Halstead explained that “[a]t the moment that the healthcare provider paid money to [the

  defendant’s corporation], the crime of healthcare fraud was complete.” Id. at 280. But the

  defendant then made additional financial transactions in which he moved the money paid to his




                                                   36
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 37 of 58 PageID# 230



  company into other accounts, and the Fourth Circuit held that these transfers “were separate from

  the transactions constituting healthcare fraud.” Id.

         So too here. Because the underlying bribery transaction was complete when Boyle

  offered McCabe the $12,500 check (as the bribe payor), and when McCabe accepted that check

  (as the bribe recipient), there is no merger problem. To put it as succinctly as possible, if after

  obtaining the check McCabe had simply deposited it in his campaign account, he would still

  have been guilty of bribery. Boyle is therefore wrong when he asserts that the indictment

  “alleges the campaign donation as both an essential element of the honest-services-mail-fraud

  charges and the sole basis of the money-laundering charge.” (ECF No. 43 at 19.) In reality,

  Count 11 does not rest solely on the bribery payment. Instead, it rests on the subsequent series of

  straw-donor transactions designed for the purpose of concealing McCabe’s quid pro quo

  arrangement with Boyle. Because these transactions “were separate from the transactions

  constituting” bribery, Halstead, 634 F.3d at 280, there is no merger problem even under Santos,

  notwithstanding that Santos itself has been superseded by congressional amendment.

         Accordingly, the Court should deny the defendants’ motions to dismiss the money-

  laundering offense charged in Count 11.

  IV.    The Court should deny McCabe’s motion in limine to exclude evidence that he used
         campaign contributions for his personal benefit.

         McCabe has filed a motion in limine seeking to strike evidence that he (i) directed

  Sheriff’s Office deputies to cash campaign contribution checks and return the funds to him and,

  (ii) lied on his campaign finance disclosure reports to conceal these actions. (ECF No. 37.) In

  his motion, McCabe argues that the Court should exclude this evidence under Federal Rules of

  Evidence 403 and 404(b) because its relevance is purportedly outweighed by its prejudicial

  value. The Court should deny this motion because evidence demonstrating how McCabe used


                                                   37
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 38 of 58 PageID# 231



  certain bribes—the campaign contributions—for his own personal benefit is highly relevant to

  his criminal intent and this probative value far outweighs any purported prejudicial effect.

  Moreover, this evidence is not uncharged 404(b) evidence, but is, in fact, charged conduct that is

  intrinsic to the story of McCabe’s schemes to defraud. However, if the Court were to conclude

  that it is 404(b) evidence, then the evidence should still be admitted because it is relevant,

  necessary, reliable, and satisfactory under Rule 403.

         Although the Federal Rules of Evidence do not specifically provide for motions in limine,

  “their use has evolved under the federal courts’ inherent authority to manage trials.” See Luce v.

  United States, 469 U.S. 38, 41 n.4 (1984). Litigants file motions in limine “to allow a court to

  rule on evidentiary issues in advance of trial in order to avoid delay, ensure an even-handed and

  expeditious trial, and focus the issues the jury will consider.” United States v. Verges, No. 1:13-

  cr-222 (JCC), 2014 WL 559573, *3 (E.D. Va. Feb. 12, 2014) (citing United States v. Brawner,

  173 F.3d 966, 970 (6th Cir. 1999)). It is within the district court’s discretion whether to grant,

  deny, or hold in abeyance pending the evidence presentation at trial a party’s motion to exclude

  evidence. Id.

         A motion in limine to exclude evidence should be granted only when the evidence is

  “clearly inadmissible on all potential grounds.” Id. As Verges explained, this principle applies

  because “a court is almost always better situated during the actual trial to assess the value and

  utility of evidence.” Id. (citing Silicon Knights, Inc. v. Epic Games, Inc., No. 5:07-cv-275 (JCD),

  2011 WL 5439156, at *1 (E.D.N.C. Nov. 8, 2011)). As such, when deciding a motion in limine,

  a district court “may reserve judgment until trial so that the disputed evidence is placed in the

  appropriate factual context.” Id. (citing Nat’l Union Fire Ins. Co. v. L.E. Myers Co. Grp., 937 F.




                                                   38
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 39 of 58 PageID# 232



  Supp. 276, 287 (S.D.N.Y. 1996)). Applying these principles here, the government submits that

  McCabe’s motion in limine must fail.

         By way of background, Paragraph 35 of the indictment alleges that McCabe used

  Sheriff’s Office deputies to obtain campaign funds that he could use for his own personal benefit

  and then details the method through which he concealed these activities. Specifically,

  Paragraph 35 alleges:

         At various times throughout the conspiracy, McCabe wrote campaign checks made
         payable to Sheriff’s Office deputies and directed them to cash the checks and return
         funds to him – or to his friend – for personal use. To conceal his personal use of
         campaign funds, McCabe knowingly lied on his campaign filings.

  (Indict. at 10 ¶ 35.) Likewise, Paragraph 63 references numerous ways in which McCabe lied on

  his campaign finance disclosure reports to conceal his bribery scheme. (Id. at 16 ¶ 63.)

         At trial, the government intends to call certain Sheriff’s Office deputies who will testify

  that McCabe wrote checks payable to them from his campaign account and that, at McCabe’s

  direction, they cashed the checks and returned the money to him for his personal use. On at least

  one occasion, a Sheriff’s Office deputy cashed a check and, at McCabe’s direction, gave the

  funds to McCabe’s friend for her personal use. Bank records corroborate the deputies’ proposed

  testimony. The government further intends to introduce the campaign finance disclosure

  reports—which McCabe himself previously completed and certified were accurate—into

  evidence at trial. These disclosure reports are business records maintained by the Virginia

  Department of Elections, were public when McCabe served as the Sheriff, and demonstrate

  McCabe’s efforts to conceal his personal use of his campaign contributions and his scheme to

  defraud the citizens of Norfolk of his honest services. Because evidence of this charged conduct

  is highly probative of McCabe’s intent, the government respectfully submits that his motion in

  limine should be denied.

                                                  39
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 40 of 58 PageID# 233



         A.      McCabe’s personal use of campaign funds is highly relevant evidence of
                 criminal intent.

         Rule 402 of the Federal Rules of Evidence provides that “[a]ll relevant evidence is

  admissible.” Federal Rule of Evidence 401 provides “that evidence is relevant if: (a) it has any

  tendency to make a fact more or less probable than it would be without the evidence; and (b) the

  fact is of consequence in determining the action.” As the Fourth Circuit has noted, relevance

  “typically presents a low barrier to admissibility.” United States v. Leftenant, 341 F.3d 338, 346

  (4th Cir. 2003) (citing United States v. Van Metre, 150 F.3d 339, 349 (4th Cir. 1998)). To be

  admissible, evidence need only be “‘worth consideration by the jury,’ or have a ‘plus value.’”

  Id. (quoting United States v. Queen, 132 F.3d 991, 998 (4th Cir. 1997)). Here, the proposed

  evidence clearly satisfies Rule 401.

         The proposed evidence is worth consideration by the jury as it is highly relevant evidence

  of McCabe’s criminal intent. In this case, the government will have to provide evidence of

  McCabe’s specific intent to defraud the public of its intangible right to his honest services. See,

  e.g., Skilling v. United States, 561 U.S. 358 (2010); United States v. Harvey, 532 F.3d 326, 333

  (4th Cir. 2008); United States v. Godwin, 272 F.3d 659, 666 (4th Cir. 2001). And, a “not-guilty

  plea puts one’s intent at issue.” United States v. Sanchez, 118 F.3d 192, 196 (4th Cir. 1997). As

  such, evidence that sheds light on McCabe’s corrupt intent—such as the method through which

  he accessed and concealed bribe payments—is extremely relevant and highly probative.

         Likewise, McCabe’s actions to conceal his personal use of campaign contributions by

  filing false campaign filings is powerful evidence of his intent to deprive the citizens of Norfolk

  of his honest services and his consciousness of guilt. It is black-letter law both in the Fourth

  Circuit and elsewhere that evidence of concealment is probative of intent and consciousness of

  guilt. See, e.g., United States v. Zayyad, 741 F.3d 452, 463 (4th Cir. 2014) (attempt to conceal


                                                   40
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 41 of 58 PageID# 234



  indicated awareness of criminal intent); United States v. Beverly, 284 F. App’x 36, 40 (4th Cir.

  2008) (noting that “intent can be inferred from efforts to conceal the unlawful activity”) (internal

  quotation omitted); see also United States v. Rosen, 716 F.3d 691, 702 (2d Cir. 2013); United

  States v. Hart, 273 F.3d 363, 373–74 (3d Cir. 2001); United States v. Davis, 490 F.3d 541, 549

  (6th Cir. 2007); United States v. Zichettello, 208 F.3d 72, 105 (2d Cir. 2000). In fact, fraud itself

  is frequently defined to include “acts taken to conceal, create a false impression, mislead, or

  otherwise deceive.” United States v. Colton, 231 F.3d 890, 898 (4th Cir. 2000). This is

  particularly true where, as here, through the filing of false campaign reports, McCabe sought to

  create a false impression among the electorate that he was not using his official position for

  personal gain. As such, the proposed evidence is highly relevant and should be admitted at trial.

         B.      McCabe does not identify any risk of unfair prejudice arising from the
                 challenged evidence.

         Contrary to McCabe’s assertions, the proposed evidence does not implicate any

  legitimate 403 concerns because the evidence is not unfairly prejudicial. Unfair prejudice is

  defined as “a genuine risk that the emotions of a jury will be excited to irrational behavior, and

  that the risk is disproportionate to the probative value of the offered evidence.” United States v.

  Udeozor, 515 F.3d 260, 264 (4th Cir. 2008); see also Fed. R. Evid. 403, advisory committee note

  (providing that “unfair prejudice” means “an undue tendency to suggest decision on an improper

  basis, commonly, though not necessarily, an emotional one”). As the Fourth Circuit has

  explained, “‘unfair prejudice under 403 does not mean the damage to a defendant’s case that

  results from the legitimate probative force of the evidence.’” United States v. Mohr, 318 F.3d

  613, 619 (4th Cir. 2003) (citing 2 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Federal

  Evidence § 404.21[3][b])). Instead, Rule 403 “only requires suppression of evidence that results



                                                   41
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 42 of 58 PageID# 235



  in unfair prejudice—prejudice that damages an opponent for reasons other than its probative

  value.” Id.

         Here, McCabe’s motion does not even attempt to describe the type of alleged “unfair

  prejudice” that would arise from the admission of this highly relevant evidence directly probative

  on the issue of intent. There is no legitimate suggestion that this evidence will waste time or

  confuse the jury. The proposed evidence is simple, direct, and easy to present. The evidence is

  not meant to inflame the jury’s prejudices. To the contrary, it is highly relevant evidence of

  McCabe’s corrupt intent to enrich himself at the expense of the citizens of Norfolk.

         In short, McCabe does not seek to exclude this evidence because of any alleged unfair

  prejudice that might arise, but simply because the probative value of the proposed evidence is so

  strong. The government agrees that the proposed evidence is extremely compelling and

  prejudicial to the defendant insofar as it demonstrates that he manipulated his employees

  (themselves public officials) to obtain bribe proceeds for his own personal purposes and then lied

  on public campaign forms to conceal his actions. But that is the case with all of the

  government’s evidence. As the Seventh Circuit has explained, “[t]he vast majority of the

  government’s evidence against a defendant is prejudicial to him. That’s the idea.” United States

  v. Gougis, 432 F.3d 735, 743 (7th Cir. 2005) (citations omitted); see also United States v.

  Williams, 445 F.3d 724, 730 (4th Cir. 2006) (“The mere fact that the evidence will damage the

  defendant’s case is not enough—the evidence must be unfairly prejudicial, and the unfair

  prejudice must substantially outweigh the probative value of the evidence.”).

         Simply put, there is no substantial or unfair prejudice from admitting the proposed

  evidence at trial. To the contrary, the only real prejudice from the evidence is that it tends to

  prove the defendant’s specific intent to defraud the citizens of Norfolk of their right to his honest



                                                   42
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 43 of 58 PageID# 236



  services. The Fourth Circuit has already made clear that such prejudice is neither unfair, nor

  does it require exclusion of the evidence.

         C.      The evidence is not subject to Rule 404(b)’s limitations on proof of prior bad
                 acts because it is intrinsic to the charged bribery schemes.

         In seeking to limit the government’s evidence at trial, McCabe incorrectly refers to it as

  uncharged 404(b) evidence. This is simply not the case. “Evidence of uncharged conduct is not

  ‘other crimes’ evidence subject to Rule 404 if the uncharged conduct ‘arose out of the same

  series of transactions as the charged offense, or if [evidence of the uncharged conduct] is

  necessary to complete the story of the crime on trial.’” United States v. Basham, 561 F.3d 302,

  326 (4th Cir. 2009) (internal citations omitted); see also United States v. Cooper, 482 F.3d 658,

  663 (4th Cir. 2007) (“Evidence intrinsic to the story of the crime does not fall under Rule

  404(b)’s prohibition”).

         The proposed evidence outlined above is not 404(b) evidence for several reasons. First,

  the evidence is not “uncharged conduct.” To the contrary, the grand jury returned an indictment

  that includes references to this highly relevant evidence. (See, e.g., Indict. at 10 ¶ 35.) Second,

  the conduct clearly “arose out of the same series of transactions as the charged offense.” In a

  case involving bribes in the form of campaign contributions, McCabe’s surreptitious methods for

  procuring the funds for his personal use and for concealing such use arose directly from the same

  series of actions that provide the basis for his bribery scheme. Finally, the evidence of McCabe’s

  personal use and concealment of the bribes is evidence that is necessary to complete the story at

  trial. It is the conclusion of the story and explains precisely how McCabe was able to continue to

  engage in the schemes for a decade. Without such evidence, the jury may be left with the

  incorrect impression that McCabe used all of the campaign contributions to support his

  campaigns. That is simply not true. McCabe’s personal use of the campaign contributions

                                                   43
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 44 of 58 PageID# 237



  explains why the quid pro quo arrangements in this case involved solicitation of campaign

  contributions.

           For these reasons, McCabe’s argument that the proposed evidence should be struck as

  uncharged 404(b) evidence has no legal or factual basis and should be rejected.

           D.      Alternatively, the proposed evidence is admissible under Rule 404(b).

           Even if the aforementioned evidence is not deemed intrinsic and is therefore subject to

  the strictures of Rule 404(b), then it is still admissible.10 To be admissible under Rule 404(b),

  evidence of prior acts must be: (1) relevant to an issue other than character; (2) necessary or

  probative of an essential claim or an element of the crime charged; (3) reliable; and (4)

  admissible under Rule 403. See United States v. Queen, 132 F.3d 991, 995–97 (4th Cir. 1997).

  For the reasons stated above, the first, second, and fourth prongs of this test are satisfied. As to

  reliability, the applicable standard is “remarkably broad.” United States v. Zeleke, 811 F. Supp.

  2d 1232, 1239 (E.D. Va. 2011). “Evidence is reliable for purposes of Rule 404(b) unless it is so

  preposterous that it could not be believed by a rational and properly instructed juror.” United

  States v. Siegel, 536 F.3d 306, 316 (4th Cir. 2008). Here, the proposed evidence is reliable as it

  involves testimony from McCabe’s prior employees corroborated by bank records and business

  records from the Virginia Department of Elections. As such, the proposed evidence satisfies the

  Queen factors and should, alternatively, be admitted as 404(b) evidence.

           Accordingly, McCabe’s motion in limine should be denied.




      10
         Under the terms of the discovery order, the government is not obligated to provide the
  defendant with notice of its intention to introduce Rule 404(b) evidence until seven calendar days
  before trial.


                                                   44
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 45 of 58 PageID# 238



  V.     The defendants have not satisfied the requirements for obtaining a bill of
         particulars.

         Defendant McCabe has moved for a bill of particulars with respect to Paragraphs 13, 17

  and 41 of the General Allegations section of the indictment, which are realleged and

  incorporated by reference in Counts 1–11. (ECF No. 35.) In his memorandum of law in support

  of his motions to dismiss Count 11 and to strike campaign contribution allegations from the

  indictment, defendant Boyle requests a bill of particulars if his motions are denied. (ECF

  No. 43.) These motions should be denied.

         The indictment as a whole, as well as the specific allegations set forth in Paragraphs 13,

  17 and 41 of the indictment, and Count 11, all comply with Rule 7 of the Federal Rules of

  Criminal Procedure, which requires only that an indictment be “a plain, concise and definite

  written statement of the essential facts constituting the offense charged.” The purpose of a bill of

  particulars “is to enable a defendant to obtain sufficient information on the nature of the charge

  against him so that he may prepare for trial, minimize the danger of surprise at trial, and enable

  him to plead his acquittal or conviction in bar of another prosecution for the same offense.”

  United States v. Schembari, 484 F.2d 931, 934–35 (4th Cir. 1973). Accordingly, if these

  purposes have already been satisfied, as they have in this case by a detailed indictment and the

  substantial discovery provided to the defendants by the government, there is no basis for

  ordering a bill of particulars. As the Fourth Circuit has held, “[a] bill of particulars is not to be

  used to provide detailed disclosure of the government’s evidence in advance of trial.” United

  States v. Automated Med. Labs., Inc., 770 F.2d 399, 405 (4th Cir. 1985); see also United States v.

  Hajecate, 683 F.2d 894, 898 (5th Cir. 1982) (stating that “even a bill of particulars cannot be

  required to compel revelation of the full theory of the case or all of the evidentiary facts”).




                                                    45
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 46 of 58 PageID# 239



         Here, the indictment is a model of particularity. The defendants have been provided with

  more than adequate information for the charges to be understood and for unfair surprise to be

  avoided at trial. The underlying facts and circumstances of the charged offenses are set out in

  great detail. All eleven counts incorporate by reference the General Allegations section of the

  indictment, which includes 63 paragraphs, including sections entitled “McCabe’s Quid Pro Quo

  Relationship with Conspirator #1” and “McCabe’s Quid Pro Quo Relationship with Boyle.”

  Paragraphs 13 and 17 of the General Allegations section list many things of value, including

  campaign contributions, that Boyle agreed to give to Conspirator #1 and McCabe, respectively,

  in exchange for which McCabe agreed to exercise his official authority to take actions that were

  favorable to Conspirator #1 and Boyle’s companies in connection with their respective jail

  contracts. Paragraphs 8–59 meticulously chronicle the alleged illicit transactional relationships

  and knowing course of conduct between the parties, including the official actions taken by

  McCabe that were favorable to Conspirator #1 and Boyle with respect to those contracts.

         Moreover, in this case the government has entered into a reciprocal discovery order and

  agreed to comply with all of its discovery obligations. In fact, the government has already

  provided defense counsel with substantial discovery material, and has even gone beyond its

  discovery obligation by including copies of summaries of the interviews conducted by law

  enforcement agents of numerous potential government witnesses, even though the disclosure of

  those summaries are not required under Rule 16 of the Federal Rules of Criminal Procedure. See

  Fed. R. Crim. P. 16(a)(2) (“Nor does this rule authorize the discovery or inspection of statements

  made by prospective government witnesses except as provided in 18 U.S.C. § 3500.”) At trial

  the government will not introduce a single document that it has not produced in advance to

  defense counsel for inspection and/or copying.



                                                   46
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 47 of 58 PageID# 240



         Accordingly, given the extensive detail set forth in the indictment as well as the

  substantial discovery that has already been provided to the defendants by the government, it is

  clear that the degree of detail about the case that is known by the defendants is more than

  adequate for them to understand the charges, prepare for trial and avoid unfair surprise.

  Therefore, there is no basis for ordering a bill of particulars and the defendants’ motions should

  be denied.

  VI.    The Court should deny Boyle’s motion to sever.

         Finally, Boyle has moved to sever Counts 1, 3, 4, and 8. (ECF No. 46.) He asserts both

  that the indictment improperly joins these counts and that “a joint trial of the counts against

  Mr. Boyle with the counts against Mr. McCabe would cause undue prejudice.” (Id.) Because

  the indictment properly joins defendants and counts, and because the risk of spillover prejudice

  in this case is minimal, the Court should deny the motion.

         A.      The indictment charges two distinct bribery schemes.

         As an initial matter, summarizing the structure of the charges in the indictment will help

  situate this case within the broader doctrine governing joinder and severance.

         The indictment describes two parallel schemes to commit bribery offenses. In the first,

  Conspirator #1 and McCabe entered an unlawful quid pro quo arrangement whereby

  Conspirator #1 provided McCabe with things of value and, in exchange, McCabe took official

  acts relating to a food-services contract at the Norfolk jail. In the second, Boyle provided

  McCabe with things of value and, in exchange, McCabe took official acts relating to a medical-

  services contract at the Norfolk jail. (Compare Indict. at 3–5 (summarizing the food-services

  scheme), with id. at 5–15 (summarizing the medical-services scheme).) The 11 counts break

  down as follows:


                                                   47
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 48 of 58 PageID# 241



                   Table 1: Counts in the Indictment Organized by Bribery Scheme

                                         Food-Services Scheme            Medical-Services Scheme
                                           (Conspirator # 1)                     (Boyle)
      Conspiracy to commit
                                                 Count 1                           Count 2
      honest-services mail fraud
      Substantive honest-
                                             Counts 3 and 4                  Counts 5, 6, and 7
      services mail fraud
      Conspiracy to commit
                                                 Count 8                           Count 9
      Hobbs Act extortion
      Substantive Hobbs Act
                                       Count 10 (as to McCabe)            Count 10 (as to McCabe)
      extortion
      Conspiracy to Commit
                                                   ---                            Count 11
      Money Laundering


  McCabe is charged with all 11 counts across-the-board, whereas Boyle is charged only in

  Counts 2, 5–7, 9, and 11. Conspirator #1 is not named as a defendant. Notably, Count 10

  charges McCabe with substantive Hobbs Act extortion based on a continuing course of conduct

  between January 1994 and December 2016 relating to both the food-services scheme and the

  medical-services scheme. See United States v. Burfoot, 899 F.3d 326, 337–38 (4th Cir. 2018)

  (holding that a single course of Hobbs Act extortion, involving numerous extortionate acts, may

  be charged as a single continuing offense).

         B.      The indictment properly joins counts and defendants.

         Boyle first argues that the indictment violates Federal Rule of Criminal Procedure 8 by

  improperly joining counts and defendants. This argument fails.

         The Supreme Court has explained that “[t]here is a preference in the federal system for

  joint trials of defendants who are indicted together,” because such trials “play a vital role in the

  criminal justice system,” “promote efficiency,” and “serve the interests of justice by avoiding the

  scandal and inequity of inconsistent verdicts.” Zafiro v. United States, 506 U.S. 534, 537 (1993)


                                                   48
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 49 of 58 PageID# 242



  (internal quotation marks omitted). Likewise, the Fourth Circuit has explained that “Rule 8

  ‘permit[s] very broad joinder ... at the pleading stage.’” United States v. Cannady, 924 F.3d 94,

  102 (4th Cir. 2019) (quoting United States v. Mackins, 315 F.3d 399, 412 (4th Cir. 2003)).

            Rule 8 contains two different sub-provisions. Under Rule 8(a), joinder of counts is

  permissible against a single defendant “if the offenses charged … are of the same or similar

  character, or are based on the same act or transaction, or are connected with or constitute parts of

  a common scheme or plan.” Under Rule 8(b), joinder of defendants is permissible “if they are

  alleged to have participated in the same act or transaction, or in the same series of acts or

  transactions, constituting an offense or offenses.” Separate offenses are considered to be acts

  within the same series “if they arise out of a common plan or scheme … unified by some

  substantial identity of facts or participants.” United States v. Porter, 821 F.2d 968, 972

  (4th Cir. 1987). Rule 8(b) further specifies that “[a]ll defendants need not be charged in each

  count.”

            The indictment complies with these requirements. McCabe does not challenge the

  joinder of counts, which is permissible under Rule 8(a) because the indictment relates to offenses

  “of the same or similar character”—i.e., two distinct (but parallel) bribery schemes. See United

  States v. Cardwell, 433 F.3d 378, 385 (4th Cir. 2005) (joinder is permissible under Rule 8(a)

  “when consideration of discrete counts against the defendant paints an incomplete picture of the

  defendant’s criminal enterprise”). And McCabe and Boyle can clearly be charged together under

  Rule 8(b) because “they are alleged to have participated in the same act or transaction, or in the

  same series of acts or transactions, constituting an offense or offenses”—i.e., the medical-

  services scheme.




                                                   49
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 50 of 58 PageID# 243



           At bottom, Boyle’s argument is that an indictment cannot charge two distinct

  conspiracies in circumstances where not every defendant participated in both schemes. Boyle

  thus seeks two trials, one against McCabe for the food-services scheme involving Conspirator #1

  and one against McCabe and Boyle for the medical-services scheme.11 But Rule 8 nowhere

  requires this result, a fact supported by its clear guidance that “[a]ll defendants need not be

  charged in each count.” Fed. R. Crim. P. 8(b). Moreover, while there is little precedent in the

  Fourth Circuit addressing this issue in the context of white-collar offenses, other circuits have

  considered the issue and held that joinder may be appropriate in multiple-conspiracy cases

  depending on the nature of the alleged schemes and the degree of overlap between them. In the

  government’s view, this case falls on the permissible side of the line.

           Perhaps the most detailed discussion of this issue comes from then-judge Sotomayor in

  United States v. Rittweger, 524 F.3d 171 (2d Cir. 2008). There, as here, the indictment charged

  offenses arising from two distinct conspiracies. The first involved a $210 million securities

  fraud in the form of a Ponzi scheme. Id. at 175. The second was a securities-fraud scheme

  involving misrepresentations about a Japanese financial firm and its degree of investment in the

  defendants’ business. Id. at 175–76. Some defendants participated in both schemes, but several

  others participated in only one. Two of those single-scheme defendants appealed their

  convictions “on the grounds that the indictment alleged unrelated conspiracies and that they

  suffered undue prejudice as a result.” Id. at 176–77. The Second Circuit rejected that claim and

  affirmed.


      11
         To the extent that Boyle argues that he and McCabe should be tried separately even as to
  the medical-services scheme, that argument is entirely without merit. Boyle does not cite any
  case standing for the proposition that a bribe payor and bribe recipient should be tried separately,
  and indeed, such a rule would contravene the strong presumption in favor of joint trials in the
  federal system. Zafiro, 506 U.S. at 537.


                                                   50
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 51 of 58 PageID# 244



           In concluding that joinder was proper, the Second Circuit reasoned that both schemes

  “were efforts to induce [the defendants’] customers to invest cash, securities, and other assets in

  the [defendants’ business].” Id. at 177. These common goals and tactics meant that there was

  enough of “a ‘common plan or scheme,’ and there [was] a ‘substantial identity of facts or

  participants,’ to conclude that initial joinder was permissible under Rule 8(b).” Id. at 177

  (quoting United States v. Attanasio, 870 F.2d 809, 815 (2d Cir. 1989)). The Second Circuit thus

  rejected the defendants’ assertion “that as members of two distinct conspiracies, they should not

  have been joined as defendants in the same trial because the conspiracies were not and could not

  have been charged as a single conspiracy.” Id. To the contrary, the Second Circuit held that

  “[t]he language of Rule 8(b) … does not require such a rigid application.” Id. Instead, “whether

  the joinder of defendants in two conspiracies is warranted must be determined on a case-by-case

  basis.” Id. at 178.

           The Second Circuit’s reasoning in Rittweger applies equally to these facts. Here, too, the

  charged schemes had the same goal—i.e., to use bribery to obtain lucrative government

  contracts. And, as in Rittweger, the schemes had similar modalities: lining McCabe’s pockets,

  and funding his campaigns, in exchange for official acts. In such circumstances, neither the plain

  text of Rule 8 nor its underlying policy rationale requires separate trials.12

           Similarly, both the Fifth and the Seventh Circuits have concluded that joinder of

  defendants in distinct conspiracies may be proper depending on the structure of the indictment.

  As the Fifth Circuit has put it, “defendants charged with two separate—albeit similar—

  conspiracies having one common participant are not, without more, properly joined.” United


      12
          Indeed, this case is arguably more straightforward than Rittweger because Conspirator #1
  is not named as a defendant, so there is no possibility of spillover prejudice as between two
  defendants who participated in wholly separate schemes.


                                                    51
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 52 of 58 PageID# 245



  States v. Welch, 656 F.2d 1039, 1049 (5th Cir. Unit A 1981). Even so, the Fifth Circuit has held

  that joinder is appropriate where a conspiracy, even one not involving all defendants, is alleged

  as a predicate in an overarching RICO count. See id. at 1051; see also United States v. Whitfield,

  590 F.3d 325, 355 (5th Cir. 2009) (affirming joinder where two defendants “were charged for

  their participation in two separate bribery schemes linked only by [a third defendant’s]

  involvement in both,” where those defendants’ charges were predicate acts in the third

  defendant’s overarching RICO count). The Seventh Circuit has reached a similar conclusion.

  See United States v. Stillo, 57 F.3d 553, 557 (7th Cir. 1995). Here, too, there is one overarching

  charge: Count 10, which alleges a 22-year course of Hobbs Act extortion under color of official

  right against McCabe based on both the food-services scheme and the medical-services scheme.

  (See Indict. at 27 ¶ 1 (incorporating earlier allegations).) Joinder is thus proper here for precisely

  the same reason it was proper in Welch, Whitfield, and Stillo—namely, the structure of the

  indictment links the two alleged schemes.

         The cases cited by Boyle are not to the contrary. For example, Boyle relies heavily on

  United States v. Chinchic, 655 F.2d 547 (4th Cir. 1981), a case involving two different

  burglaries, but close attention to the structure of the charging instrument in that case underscores

  its dissimilarity to the present facts. Count 1 in Chinchic involved a burglary in April 1977 in

  which two defendants had participated. Count 2 charged one of those defendants, but not the

  other, with conduct arising from a second burglary in May 1977. Count 3 charged yet a third

  defendant with receiving the goods from the second burglary. Id. at 548. Two of the defendants

  argued that, while Counts 2 and 3 could be tried together, joinder of Count 1 was impermissible.

  The Fourth Circuit agreed. It reasoned that, “[a]t most, the government showed that there were

  two burglaries involving some of the same defendants,” but this alone, absent “a showing that



                                                   52
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 53 of 58 PageID# 246



  the burglaries were in other manner connected,” could not “operate as the basis for joinder of

  defendants.” Id. at 551 (emphasis added).

           On its face, then, Chinchic is not incompatible with Rittweger. Like the Second Circuit,

  the Fourth Circuit adopted a case-specific approach that examines the degree of connection

  between distinct offenses. While there was insufficient connection to justify joinder in Chinchic,

  this case differs in at least three key respects. First, the offenses in this case were long-term

  schemes involving the same modalities—years of illicit payments, official acts, and subterfuge.

  Thus, the similarities between the food-services scheme and the medical-services scheme here

  are more pronounced than the similarities between the two burglaries in Chinchic.13 Second, the

  two schemes in this case had one person at their apex—McCabe, whose complicity in the alleged

  bribery arrangements was necessary to the schemes’ success. Chinchic, by contrast, never

  suggested that the defendants’ burglaries were committed, for example, at the direction of a

  common boss. And third, there was no overarching count in Chinchic that linked the two

  burglaries. But here, where Count 10 charges McCabe with Hobbs Act extortion based on

  conduct relating to both schemes, the structure of the charges itself counsels in favor of joinder.

  The case is thus closer to Welch, Whitfield, and Stillo than to Chinchic.

           For these reasons, joinder of defendants and counts in the indictment complies with

  Rule 8 and Boyle’s misjoinder argument is unavailing.




      13
          See also United States v. Whitehead, 539 F.2d 1023, 1026 (4th Cir. 1976) (“Where the
  only nexus between two defendants joined for trial is their participation in similar offenses, on
  different dates, with common third defendant, the ‘same transaction’ or ‘series of transactions’
  test of Rule 8(b) is not satisfied and joinder is impermissible.”) (emphasis added). Here, the
  “nexus” between the two charged schemes exceeds a single common defendant.


                                                    53
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 54 of 58 PageID# 247



          C.      The Court can easily minimize any risk of spillover prejudice.

          Even if joinder is proper, a defendant may move for severance under Federal Rule of

  Criminal Procedure 14. A district court may sever a joint trial “[i]f the joinder of offenses or

  defendants … appears to prejudice a defendant or the government.” Fed. R. Crim. P. 14(a).

          A defendant filing a severance motion under Rule 14 faces “a difficult task.” United

  States v. Blair, 661 F.3d 755, 768 (4th Cir. 2011). In general, “defendants who are indicted

  together are tried together.” United States v. Zelaya, 908 F.3d 920, 929 (4th Cir. 2018), cert.

  denied, 139 S. Ct. 855 (2019). The party seeking severance “bears the burden of demonstrating

  ‘a strong showing of prejudice.’” United States v. Branch, 537 F.3d 328, 341 (4th Cir. 2008). A

  district court should thus grant a severance motion “only if there is a serious risk that a joint trial

  would compromise a specific trial right of one of the defendants, or prevent the jury from

  making a reliable judgment about guilt or innocence.” United States v. Qazah, 810 F.3d 879,

  891 (4th Cir. 2015) (quoting Zafiro, 506 U.S. at 539). A district court’s disposition of a

  severance motion is reviewed for abused of discretion. Mackins, 315 F.3d at 412. Even if the

  Fourth Circuit concludes that an abuse of discretion occurred, it will only vacate a defendant’s

  conviction when there has been a showing of “clear prejudice.” Zelaya, 908 F.3d at 929.

          Boyle’s severance motion does not satisfy these standards because he has not

  demonstrated “a serious risk” that a joint trial will prejudice him. Qazah, 810 F.3d at 891. His

  argument is that the jury will (i) conclude that McCabe is guilty of offenses relating to the food-

  services scheme, (ii) reason that McCabe’s guilt on those offenses makes him likelier to have

  participated in the medical-services scheme, and (iii) conclude that Boyle, too, must also be

  guilty of offenses arising from that scheme. That speculative chain of reasoning is not

  persuasive.



                                                    54
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 55 of 58 PageID# 248



         In the first place, the Court is entirely capable of instructing the jury that it should

  consider the evidence on each count separately and should not impute guilt on one scheme from

  evidence relating to the other. The Supreme Court has stated “less drastic measures [than

  severance], such as limiting instructions, often will suffice to cure any risk of prejudice” in a

  joint trial. Zafiro, 506 U.S. at 539. The Fourth Circuit’s cases are in accord. See, e.g., United

  States v. Mir, 525 F.3d 351, 357–58 (4th Cir. 2008) (“[A]ny prejudice resulting from a single

  trial on multiple counts can be cured by other, less restrictive means than severance.”); Cardwell,

  433 F.3d at 388; Mackins, 315 F.3d at 415. Moreover, prejudice is especially unlikely when

  “there are few defendants,” United States v. Lane, 474 U.S. 438, 450 n.13 (1986), because in

  such circumstances juries can easily “compartmentalize the evidence” relating to each defendant,

  United States v. Lighty, 616 F.3d 321, 351 (4th Cir. 2010). In a two-defendant trial, the risk of

  spillover prejudice is especially minimal.

         Second, the government rejects Boyle’s repeated contention that he is “minor” defendant

  likely to be prejudiced by the “vastly disproportionate” evidence against McCabe. (ECF No. 47

  at 7.) The indictment makes plain that McCabe participated in two bribery schemes in parallel,

  but those schemes mirrored each other in nearly every respect. Likewise, neither scheme could

  function without a bribe payor (Conspirator #1 and Boyle) and a bribe recipient (McCabe).

  Thus, Boyle is not some ancillary participant. As alleged in the indictment, he was an

  indispensable player in the alleged misconduct. (See, e.g., Indict. at 8 ¶ 26 (Boyle arranged for

  McCabe to attend a country-music concert); id. ¶ 29 (Boyle directed an employee to provide

  football tickets to McCabe); id. at 9 ¶ 32 (Boyle solicited a check for McCabe’s reelection in an

  email about how “our contract is out to bid”); id. at 12 ¶ 43 (Boyle provided McCabe with an

  undocumented $6,000 cash “loan” on which McCabe never made any payments).) There is no



                                                    55
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 56 of 58 PageID# 249



  reason to believe that the jury will be unable to keep track of Boyle’s actions relative to those of

  the other key figures at the trial.

          Third, whether and to what extent a joint trial creates a risk of prejudice depends, in part,

  on how the trial is conducted. For example, even as the Second Circuit affirmed the convictions

  in Rittweger, it noted that the government had muddled matters by “lumping together of all of

  the conspirators during its rebuttal summation.” 524 F.3d at 180. The government is acutely

  aware of its “independent obligation to consider the unfairness that may result from joinder,” id.,

  and will endeavor to present and argue the evidence with its obligations firmly in mind.

          Accordingly, Boyle has not succeeded in “the daunting task of demonstrating that there

  [is] ‘a serious risk that a joint trial would ... prevent the jury from making a reliable judgment

  about guilt or innocence.’” Blair, 661 F.3d at 770 (quoting Zafiro, 506 U.S. at 539). The Court

  should therefore exercise its discretion to deny Boyle’s severance motion.

                                              Conclusion

          The indictment properly alleges that McCabe used his official position as the Sheriff of

  Norfolk to enrich himself and to fill his campaign coffers based on unlawful quid pro quo

  arrangements with Boyle and Conspirator #1. The defendants’ additional pretrial motions are

  unavailing for the reasons appearing above. The Court should therefore deny the defendants’

  motions to dismiss, to limit the government’s trial evidence, to obtain a bill of particulars, and to

  sever (ECF Nos. 34–35, 37–39, 42, 44, 46), and this matter should proceed to trial.




                                                   56
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 57 of 58 PageID# 250



                                       Respectfully submitted,

                                       G. Zachary Terwilliger
                                       United States Attorney


                                 By:                      /s/
                                       Melissa O’Boyle
                                       Alan M. Salsbury
                                       Randy C. Stoker
                                       Daniel T. Young
                                       Assistant United States Attorneys
                                       United States Attorney’s Office
                                       101 West Main Street, Suite 8000
                                       Norfolk, Virginia 23510
                                       Office: (757) 441-6331
                                       Fax:     (757) 441-6689
                                       Email: melissa.oboyle@usdoj.gov
                                                alan.salsbury@usdoj.gov
                                                randy.stoker@usdoj.gov
                                                daniel.young@usdoj.gov




                                       57
Case 2:19-cr-00171-AWA-DEM Document 49 Filed 02/18/20 Page 58 of 58 PageID# 251



                                      Certificate of Service

         I hereby certify that on February 18, 2020, I electronically filed the foregoing with the

  Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

  all counsel of record.




                                          By:                      /s/
                                                Daniel T. Young
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                101 West Main Street, Suite 8000
                                                Norfolk, Virginia 23510
                                                Office: (757) 441-6331
                                                Fax:     (757) 441-6689
                                                E-mail: daniel.young@usdoj.gov




                                                58
